 



Exhibit 10.1
Execution version
U.S. $1,500,000,000
 
FIVE-YEAR CREDIT AGREEMENT
 
Dated as of December 20, 2006
among
BAXTER INTERNATIONAL INC.
as Borrower
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Banks
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
BANK OF AMERICA, N.A.
as Syndication Agent
and
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners
and
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS CREDIT PARTNERS L.P.
UBS AG
and
CITIBANK, N.A.
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    14  
SECTION 1.03. Accounting Terms and Principles
    14  
 
       
ARTICLE II THE SYNDICATED BORROWING FACILITY
    14  
 
       
SECTION 2.01. The Syndicated Borrowing Facility
    14  
SECTION 2.02. Making the Syndicated Advances
    15  
SECTION 2.03. Method of Electing Interest Rates
    15  
SECTION 2.04. Determination of Dollar Amounts; Required Payments; Termination
    17  
SECTION 2.05. Increase in Aggregate Commitment
    18  
 
       
ARTICLE III THE COMPETITIVE BID BORROWING FACILITY
    18  
 
       
SECTION 3.01. The Competitive Bid Facility
    18  
SECTION 3.02. Competitive Bid Quote Request
    19  
SECTION 3.03. Invitation for Competitive Bid Quotes
    19  
SECTION 3.04. Submission and Contents of Competitive Bid Quotes
    20  
SECTION 3.05. Notice to the Borrower
    21  
SECTION 3.06. Acceptance and Notice by the Borrower
    22  
SECTION 3.07. Allocation by Administrative Agent
    22  
SECTION 3.08. Notification of Acceptances to the Affected Banks
    22  
SECTION 3.09. Funding of Competitive Bid Advances
    23  
 
       
ARTICLE IV THE LETTER OF CREDIT FACILITY
    23  
 
       
SECTION 4.01. Obligation to Issue
    23  
SECTION 4.02. Types and Amounts
    24  
SECTION 4.03. Conditions
    24  
SECTION 4.04. Procedure for Issuance of Letters of Credit
    24  
SECTION 4.05. Letter of Credit Participation
    25  
SECTION 4.06. Reimbursement Obligation
    26  
SECTION 4.07. Issuing Bank Charges
    26  
SECTION 4.08. Issuing Bank Reporting Requirements
    26  
SECTION 4.09. Indemnification; Exoneration
    27  
 
       
ARTICLE V GENERAL TERMS
    28  
 
       
SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair
    28  
SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings
    30  
SECTION 5.03. Effect of Failure to Borrow or Fund
    30  
SECTION 5.04. Fees and Certain Credit Rating Determinations
    31  
SECTION 5.05. Reduction of the Commitments
    33  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 5.06. Repayment
    34  
SECTION 5.07. Interest
    34  
SECTION 5.08. Additional Interest on Eurocurrency Advances and EURIBOR Advances
    36  
SECTION 5.09. Interest on Overdue Principal
    37  
SECTION 5.10. Interest Rate Determinations
    37  
SECTION 5.11. Performance of Banks’ Obligations
    37  
SECTION 5.12. Optional Prepayments
    38  
SECTION 5.13. Increased Costs
    39  
SECTION 5.14. Payments and Computations
    39  
SECTION 5.15. Taxes
    41  
SECTION 5.16. Noteless Agreement; Evidence of Indebtedness
    43  
SECTION 5.17. Sharing of Payments, Etc
    43  
SECTION 5.18. Termination and Prepayment with Respect to any Bank
    44  
 
       
ARTICLE VI CONDITIONS PRECEDENT
    46  
 
       
SECTION 6.01. Conditions Precedent to Effectiveness of Agreement
    46  
SECTION 6.02. Conditions Precedent to Each Borrowing
    47  
SECTION 6.03. Termination of Existing Credit Agreements
    47  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES
    48  
 
       
SECTION 7.01. Representations and Warranties of the Borrower
    48  
 
       
ARTICLE VIII COVENANTS
    49  
 
       
SECTION 8.01. Affirmative Covenants of the Borrower
    49  
SECTION 8.02. Negative Covenants of the Borrower
    53  
 
       
ARTICLE IX EVENTS OF DEFAULT
    57  
 
       
SECTION 9.01. Events of Default
    57  
SECTION 9.02. Cash Collateral
    59  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT
    60  
 
       
SECTION 10.01. Authorization and Action
    60  
SECTION 10.02. Duties and Obligations
    60  
SECTION 10.03. Administrative Agent and Affiliates
    61  
SECTION 10.04. Bank Credit Decision
    61  
SECTION 10.05. Indemnification
    61  
SECTION 10.06. Successor Administrative Agent
    62  
SECTION 10.07. Syndication Agent, Co-Lead Arrangers and Co-Documentation Agents
    62  
 
       
ARTICLE XI MISCELLANEOUS
    62  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 11.01. Amendments, Etc
    62  
SECTION 11.02. Notices, Etc
    63  
SECTION 11.03. No Waiver; Cumulative Remedies
    63  
SECTION 11.04. Costs and Expenses; Indemnification
    64  
SECTION 11.05. Right of Set-Off
    65  
SECTION 11.06. Binding Effect; Assignment
    65  
SECTION 11.07. Confidentiality
    67  
SECTION 11.08. Governing Law
    68  
SECTION 11.09. Execution in Counterparts
    68  
SECTION 11.10. Severability
    68  
SECTION 11.11. Entire Agreement
    68  
SECTION 11.12. Market Disruption
    68  
SECTION 11.13. Judgment Currency
    69  
SECTION 11.14. USA PATRIOT ACT
    69  

EXHIBITS AND SCHEDULES

         
Exhibit 2.02
  -   Form of Notice of Syndicated Borrowing
Exhibit 2.03
  -   Form of Notice of Interest Rate Election
Exhibit 3.02
  -   Form of Competitive Bid Quote Request
Exhibit 3.04
  -   Form of Competitive Bid Quote
Exhibit 3.06
  -   Form of Notice of Competitive Bid Borrowing
Exhibit 5.15(d)
  -   Form of Section 5.15(d)(ii) Certificate
Exhibit 6.01(d)
  -   Form of Opinion of Borrower’s Counsel
Exhibit 8.01(g)(ii)
  -   Form of Certificate of Independent Accountants
Exhibit 11.06
  -   Form of Assignment and Acceptance
 
       
Schedule 1.01
  -   Commitments
Schedule 1.02
  -   Lending Office Addresses
Schedule 1.03
  -   Existing Letters of Credit

iii



--------------------------------------------------------------------------------



 



FIVE-YEAR
CREDIT AGREEMENT
Dated as of December 20, 2006
          Baxter International Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages of this Agreement under
the heading “Banks” (such financial institutions and any successor financial
institution that becomes a party to this Agreement pursuant to Section 2.05,
5.18 or 11.06 hereinafter referred to as the “Banks”), JPMorgan Chase Bank, N.A.
(“JPMorgan Chase”), as administrative agent hereunder (such administrative agent
and any successor administrative agent appointed pursuant to Section 10.06
hereinafter referred to as the “Administrative Agent”), Bank of America, N.A.,
as Syndication Agent (the “Syndication Agent”), each of J.P. Morgan Securities
Inc. and Banc of America Securities LLC, as co-lead arrangers hereunder (the
“Co-Lead Arrangers”) and each of Deutsche Bank Securities Inc., Goldman Sachs
Credit Partners L.P., UBS AG and Citibank, N.A., as co-documentation agents
hereunder (the “Co-Documentation Agents”), agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Five-Year Credit
Agreement (this “Agreement”), the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Absolute Rate” means, with respect to an Absolute Rate Advance made
by a given Bank for the relevant Interest Period, the rate of interest per annum
(rounded to the nearest 1/100 of 1%) offered by such Bank and accepted by the
Borrower with respect to such Absolute Rate Advance.
          “Absolute Rate Advance” means an Advance made or to be made by a Bank
pursuant to Article III as an Absolute Rate Advance in accordance with the
applicable Notice of Competitive Bid Borrowing. Each Absolute Rate Advance shall
bear interest at an Absolute Rate as provided in Section 5.07(d).
          “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Absolute Rates for Absolute Rate Advances to be extended pursuant
to Article III.
          “Adjusted Debt” means, at any time, (a) all Debt, minus (b) an amount
equal to all cash and cash equivalent investments of the Borrower and its
Consolidated Subsidiaries at such time.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Advance” means a Syndicated Advance and/or a Competitive Bid Advance,
as the context requires.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.
          “Aggregate Commitments” means, at any time, the aggregate amount of
the Commitments of all the Banks hereunder at such time.
          “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, Swiss Francs, Japanese Yen and Euro, and (iii) any
other Eligible Currency which the Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is acceptable to all of the
Banks. For the purposes of this definition, each of the specific currencies
referred to in clause (ii), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Swiss Francs” means the lawful currency of Switzerland.
          “Applicable Lending Office” means, with respect to each Bank, such
Bank’s Domestic Lending Office in the case of a Base Rate Advance, such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance, such
Bank’s EURIBOR Lending Office in the case of a EURIBOR Rate Advance, and such
Bank’s Competitive Bid Lending Office in the case of a Competitive Bid Advance.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an
entity that administers or manages a Bank.
          “Approximate Dollar Amount” of any currency with respect to any amount
of Dollars means the Dollar Amount of such currency with respect to such amount
of Dollars on or as of such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.
          “Available Commitment” means, with respect to any Bank at any time, an
amount equal to (i) such Bank’s Commitment at such time minus (ii) an amount
equal to such Bank’s ratable share, determined on the basis that such Bank’s
Commitment bears to all Commitments at such time, of the aggregate Dollar Amount
of all Competitive Bid Advances outstanding at such time minus (iii) such Bank’s
L/C Interest in the L/C Obligations outstanding at such time.
          “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall at all times be equal to
the higher of (i) the Prime Rate and (ii) a rate per annum equal to the Federal
Funds Rate plus 0.50%.
          “Base Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01, as a Base Rate Advance in accordance with the
applicable Notice of Syndicated Borrowing, or pursuant to Section 5.01, as a
Base Rate Advance in substitution for a Fixed Rate Advance, or pursuant to
Section 4.06, as a Base Rate Advance by a Bank funding an unreimbursed
Reimbursement Obligation, and (ii) any Advance Converted into a Base Rate
Advance in accordance with Section 2.03 or 5.01. Each Base Rate Advance shall
bear interest as provided in Section 5.07(a).

2



--------------------------------------------------------------------------------



 



          “Borrowing” means a Syndicated Borrowing and/or a Competitive Bid
Borrowing, as the context requires.
          “Borrowing Date” means a date on which an Advance is, or is proposed
to be, made hereunder, or a Letter of Credit is, or is proposed to be, issued
hereunder.
          “Business Day” means (i) with respect to a Base Rate Advance or an
Absolute Rate Advance or for any other purpose not relating to any borrowing,
payment or rate selection of Eurocurrency Advances or EURIBOR Advances, a
Domestic Business Day, (ii) with respect to a Eurocurrency Advance, a
Eurocurrency Business Day, and (iii) with respect to a EURIBOR Advance, a
EURIBOR Business Day.
          “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
          “Closing Date” means December 20, 2006.
          “Co-Documentation Agents” means Deutsche Bank Securities Inc., Goldman
Sachs Credit Partners L.P., UBS AG and Citibank, N.A., in their capacities as
Co-Documentation Agents.
          “Co-Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of
America Securities LLC, in their capacities as Co-Lead Arrangers and Joint
Bookrunners.
          “Commitment” means, with respect to any Bank at any time the amount
indicated opposite such Bank’s name on Schedule 1.01 hereto, as such amount may
from time to time have been increased pursuant to Section 2.05, reduced pursuant
to Section 5.05 or modified in accordance with Section 11.06.
          “Competitive Bid Advance” means an advance by a Bank to the Borrower
pursuant to Article III and refers to a Eurocurrency Bid Rate Advance, a EURIBOR
Bid Rate Advance, an Absolute Rate Advance or an advance in substitution
therefor pursuant to Section 5.01.
          “Competitive Bid Borrowing” means a borrowing consisting of
Competitive Bid Advances (i) made on the same day by the Banks whose Competitive
Bid Quotes in connection with a given type of auction, whether a Eurocurrency
Auction, EURIBOR Auction or an Absolute Rate Auction, shall have been accepted
by the Borrower in accordance with Section 3.06, (ii) having the same Interest
Period, and (iii) being in the same currency.
          “Competitive Bid Borrowing Facility” has the meaning assigned to that
term in Section 3.01.

3



--------------------------------------------------------------------------------



 



          “Competitive Bid Lending Office” means, with respect to each Bank, the
office of such Bank specified as its “Competitive Bid Lending Office” opposite
its name on Schedule 1.02 hereto (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent. Any Bank may
from time to time by notice to the Borrower and the Administrative Agent
designate separate Competitive Bid Lending Offices for its Absolute Rate
Advances, its Eurocurrency Bid Rate Advances and its EURIBOR Bid Rate Advances,
in which case all references herein to the “Competitive Bid Lending Office” of
such Bank shall be deemed to refer to any one or all of such offices, as the
context may require.
          “Competitive Bid Margin” means (i) with respect to a Eurocurrency Bid
Rate Advance, a margin above or below the applicable Eurocurrency Rate which is
offered for a Eurocurrency Bid Rate Advance, expressed as a percentage (rounded
to the nearest 1/10,000 of 1%) to be added to or subtracted from such
Eurocurrency Rate and (ii) with respect to a EURIBOR Bid Rate Advance, a margin
above or below the applicable EURIBOR which is offered for a EURIBOR Rate
Advance, expressed as a percentage (rounded to the nearest 1/10,000 of 1%) to be
added to or subtracted from such EURIBOR.
          “Competitive Bid Quote” means a Competitive Bid Quote substantially in
the form of Exhibit 3.04 hereto, completed by a Bank and delivered by such Bank
to the Administrative Agent in accordance with Section 3.04.
          “Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit 3.02 hereto, completed by the Borrower and
delivered by the Borrower to the Administrative Agent in accordance with
Section 3.02.
“Computation Date” has the meaning assigned to that term in Section 2.04.
          “Consolidated” refers to the full consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 7.01(f).
          “Consolidated Capitalization” means, at any time, the sum at such time
of: (i) the Consolidated stockholders’ equity of the Borrower and its
Consolidated Subsidiaries, and (ii) Adjusted Debt of the Borrower and its
Consolidated Subsidiaries.
          “Consolidated Net Tangible Assets” means the total amount of assets
which would be included on a Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Borrower and
its Consolidated Subsidiaries and all Intangible Assets.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.

4



--------------------------------------------------------------------------------



 



          “Convert”, “Conversion”, “Converting” and “Converted” each refers to a
conversion of Advances of one Type into Advances of another Type or a
continuation of Advances as the same Type for an additional Interest Period, in
each case pursuant to Section 2.03.
          “Credit Ratings” has the meaning assigned to that term in
Section 5.04(a).
          “Debentures” means long-term debt securities (without third-party
credit enhancement).
          “Debt” means the sum of: (i) indebtedness for borrowed money or for
the deferred purchase price of property or services carried as indebtedness on
the Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Borrower and its Consolidated Subsidiaries as lessee under leases that, in
accordance with generally accepted accounting principles, are recorded as
capital leases, and (iii) obligations of the Borrower and its Consolidated
Subsidiaries under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
other parties of the kinds referred to in clauses (i) and (ii) above (other than
Debt of any Subsidiary, to the extent such Debt is included in the calculation
of Debt as a result of clause (i) or (ii) above) in excess of $100,000,000 in
the aggregate. The term “Debt” shall not include (x) any obligations of the
Borrower under or in connection with: (A) that certain Facility and Guaranty
Agreement dated as of April 14, 2004 among the Borrower, certain financial
institutions parties thereto and JPMorgan Chase (as successor to Bank One, NA),
as agent, (B) that certain Facility and Guaranty Agreement dated as of July 8,
2003 among the Borrower, certain financial institutions parties thereto and
JPMorgan Chase (as successor to Bank One, NA), as agent, or (C) any similar
arrangement under which the Borrower has agreed to guarantee the payment
obligations of a current or former employee of the Borrower arising in
connection with financing provided to such employee and relating to the
Borrower’s “Baxter International Inc. 1999 Shared Investment Plan”, to the
extent the aggregate obligations of the Borrower under the foregoing clauses
(A), (B) and (C) do not exceed an amount equal to $200,000,000 and such
obligations (whenever incurred) shall have arisen solely in connection with
purchases by such employees of the Borrower’s common stock in 1999, or (y) the
undrawn face amount of any letter of credit issued for the account of the
Borrower or any of its Consolidated Subsidiaries, but shall include the
reimbursement obligation owing from time to time by the Borrower or any of its
Consolidated Subsidiaries in respect of drawings made under any letter of credit
in the event reimbursement is not made immediately following the applicable
drawing.
          “Dollar Amount” of any currency at any date means (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
the amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the rate at which such currency may be exchanged into
Dollars at the time of determination on such day on the Reuters Currency pages,
if available, for such currency. In the event that such rate does not appear on
any Reuters Currency pages, the exchange rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such an agreement, such exchange

5



--------------------------------------------------------------------------------



 



rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the exchange rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be prima facie
evidence thereof.
          “Dollars” and “$” means the lawful currency of the United States of
America.
          “Domestic Business Day” means a day (other than Saturday or Sunday) of
the year on which banks are not required or authorized to close in New York City
or Chicago, Illinois and are generally open for the conduct of substantially all
of their commercial lending activities and interbank wire transfers can be made
on the Fedwire system.
          “Domestic Lending Office” means, with respect to each Bank, the office
of such Bank specified as its “Domestic Lending Office” opposite its name on
Schedule 1.02 hereto or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.
          “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the Brussels euro-zone interbank market or
London interbank market, as applicable, (iv) which is convertible into Dollars
in the international interbank market and (v) as to which a Dollar Amount may be
readily calculated. If, after the designation by the Banks of any currency as an
Agreed Currency, (x) currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, a Dollar Amount
of such currency is not readily calculable, the Administrative Agent shall
promptly notify the Banks and the Borrower, and such currency shall no longer be
an Agreed Currency until such time as all of the Banks agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five
Business Days of receipt of such notice from the Administrative Agent, the
Borrower shall repay all Advances in such affected currency or convert such
Advances into Advances in Dollars or another Agreed Currency, subject to the
other terms set forth in Article II and Article III.
          “Environmental Laws” means federal, state, local and foreign laws,
rules and regulations relating to the release, emission, disposal, storage and
related handling of waste materials, pollutants and hazardous substances.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in a Person, and any and all
warrants, rights or options to purchase any of the foregoing.

6



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “EURIBOR” means, with respect to any EURIBOR Advance for the relevant
Interest Period, the interest rate per annum equal to the rate determined by the
Administrative Agent to be the rate at which deposits in Euro appear on the
Reuters Screen EURIBOR01 as of 11:00 a.m., Brussels time, on the date that is
two (2) TARGET Settlement Days (or, if such date is not a EURIBOR Business Day,
the first day preceding such date that is a EURIBOR Business Day) preceding the
first day of such Interest Period, and having a maturity equal to such Interest
Period; provided, that if such rate does not appear on the Reuters Screen
EURIBOR01, then EURIBOR shall be an interest rate per annum equal to the
arithmetic mean determined by the Administrative Agent (rounded to the nearest
.01%) of the rates per annum at which deposits in Euro are offered by the London
branches of JPMorgan Chase Bank, N.A., Bank of America, N.A. and Citibank, N.A.
at approximately 11:00 a.m., Brussels time, on the day that is two (2) TARGET
Settlement Days (or, if such date is not a EURIBOR Business Day, the first day
preceding such date that is a EURIBOR Business Day) preceding the first day of
such Interest Period to other leading banks in the euro-zone interbank market,
and having a maturity equal to such Interest Period.
          “EURIBOR Advance” means any EURIBOR Rate Advance or EURIBOR Bid Rate
Advance for any Advance in Euro.
          “EURIBOR Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Margins in relation to the applicable EURIBOR for
EURIBOR Bid Rate Advances to be extended pursuant to Article III.
          “EURIBOR Bid Rate” means, with respect to a EURIBOR Bid Rate Advance
made by a given Bank for the relevant Interest Period, the sum of (a) the
EURIBOR applicable thereto and (b) the Competitive Bid Margin offered by such
Bank and accepted by the Borrower with respect to such EURIBOR Bid Rate Advance.
          “EURIBOR Bid Rate Advance” means an Advance made or to be made by a
Bank pursuant to Article III as a EURIBOR Bid Rate Advance in accordance with
the applicable Notice of Competitive Bid Borrowing. Each EURIBOR Bid Rate
Advance shall bear interest at a EURIBOR Bid Rate as provided in
Section 5.07(d).
          “EURIBOR Business Day” means any Domestic Business Day on which
dealings are carried on in the Brussels euro-zone interbank market and the
London interbank market and which is a TARGET Settlement Day.
          “EURIBOR Lending Office” means, with respect to each Bank, the office
of such Bank specified as its “EURIBOR Lending Office” opposite its name on
Schedule 1.02 hereto (or if no such office is specified, its Domestic Lending
Office) or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.
          “EURIBOR Margin” has the meaning assigned to that term in
Section 5.07(c).

7



--------------------------------------------------------------------------------



 



          “EURIBOR Rate Advance” means (i) an Advance made or to be made by a
Bank pursuant to Section 2.01, as a EURIBOR Rate Advance in accordance with the
applicable Notice of Syndicated Borrowing and (ii) any Advance converted into a
EURIBOR Rate Advance in accordance with Section 2.03. Each EURIBOR Rate Advance
shall bear interest as provided in Section 5.07(c).
          “Euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of Economic and Monetary
Union.
          “Eurocurrency Advance” means any Eurocurrency Rate Advance or
Eurocurrency Bid Rate Advance for any Advance in any Agreed Currency other than
Euro.
          “Eurocurrency Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Margins in relation to the applicable Eurocurrency
Rate for Eurocurrency Bid Rate Advances to be extended pursuant to Article III.
          “Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate
Advance made by a given Bank for the relevant Interest Period, the sum of
(a) the Eurocurrency Rate applicable thereto and (b) the Competitive Bid Margin
offered by such Bank and accepted by the Borrower with respect to such
Eurocurrency Bid Rate Advance.
          “Eurocurrency Bid Rate Advance” means an Advance made or to be made by
a Bank pursuant to Article III as a Eurocurrency Bid Rate Advance in accordance
with the applicable Notice of Competitive Bid Borrowing. Each Eurocurrency Bid
Rate Advance shall bear interest at a Eurocurrency Bid Rate as provided in
Section 5.07(d).
          “Eurocurrency Business Day” means any Domestic Business Day on which
dealings are carried on in the London interbank market.
          “Eurocurrency Lending Office” means, with respect to each Bank, the
office of such Bank specified as its “Eurocurrency Lending Office” opposite its
name on Schedule 1.02 hereto (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Eurocurrency Margin” has the meaning assigned to that term in Section
5.07(b).
          “Eurocurrency Rate” means, with respect to a Eurocurrency Advance in
an Agreed Currency (other than Euro) for the relevant Interest Period, the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
the applicable Agreed Currency as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Eurocurrency Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period; provided, that, if no such British Bankers’ Association

8



--------------------------------------------------------------------------------



 



Interest Settlement Rate is available to the Administrative Agent, the
applicable Eurocurrency Rate for the relevant Interest Period shall instead be
the rate determined by the Administrative Agent to be the rate at which JPMorgan
Chase or one of its Affiliate banks offers to place deposits in an Agreed
Currency (other than Euro) with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Eurocurrency Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period.
          “Eurocurrency Rate Advance” means (i) an Advance made or to be made by
a Bank pursuant to Section 2.01, as a Eurocurrency Rate Advance in accordance
with the applicable Notice of Syndicated Borrowing, and (ii) any Advance
Converted into a Eurocurrency Rate Advance in accordance with Section 2.03. Each
Eurocurrency Rate Advance shall bear interest as provided in Section 5.07(b).
          “Eurocurrency Rate Reserve Percentage” of any Bank for the Interest
Period for any Eurocurrency Advance or EURIBOR Advance, as applicable, means the
maximum reserve percentage applicable during such Interest Period (or, if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System for determining the reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement and taking into account any transitional
adjustments or other scheduled changes in reserve requirements during such
Interest Period) for such Bank with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities having a term equal to such Interest
Period.
          “Events of Default” has the meaning assigned to that term in
Section 9.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Credit Agreements” means the Five-Year Credit Agreements
dated as of October 3, 2002 and September 29, 2004, respectively, among the
Borrower, the financial institutions parties thereto and JPMorgan Chase, as
administrative agent.
          “Existing Letters of Credit” means the Letters of Credit identified on
Schedule 1.03 hereto.
          “Facility Usage” means, at any time, an amount equal to the sum of
(i) the aggregate principal amount of all Syndicated Advances denominated in
Dollars and the Dollar Amount of all Syndicated Advances denominated in Agreed
Currencies other than Dollars outstanding at such time, (ii) the aggregate
principal amount of all Competitive Bid Advances denominated in Dollars and the
Dollar Amount of all Competitive Bid Advances denominated in Agreed Currencies
other than Dollars outstanding at such time and (iii) the aggregate amount of
all L/C Obligations outstanding at such time.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding

9



--------------------------------------------------------------------------------



 




Domestic Business Day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Domestic Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations of
such rates on such day received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.
          “First Borrowing” means the earlier to occur of (i) the initial
Borrowing made by the Borrower hereunder or (ii) the initial Letter of Credit
issued by an Issuing Bank hereunder, including without limitation the deemed
issuance of the Existing Letters of Credit as Letters of Credit hereunder on the
Closing Date.
          “Fitch” means Fitch, Inc., or its successor.
          “Fixed Rate Advances” means Eurocurrency Rate Advances, EURIBOR Rate
Advances or Competitive Bid Advances (excluding Competitive Bid Advances bearing
interest at the Base Rate pursuant to Section 5.01) or any combination of the
foregoing.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Governmental Acts” has the meaning assigned to that term in
Section 4.09(a).
          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Intangible Assets” means all assets of the Borrower and its
Consolidated Subsidiaries which are treated as intangibles in conformity with
generally accepted accounting principles on the Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries.
          “Interest Period” means, for each Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance (or, in the case of
any Syndicated Borrowing, on the effective date of Conversion thereof pursuant
to Section 2.03) and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be (a) in the case of a Base Rate Advance, 30, 60, 90 or 180 days,
(b) in the case of a Eurocurrency Rate Advance or a EURIBOR Rate Advance, one,
two, three or six months, (c) in the case of a Eurocurrency Bid Rate Advance or
a EURIBOR Bid Rate Advance, one, two, three or six months, and (d) in the case
of an Absolute Rate Advance, a number of days not to exceed 180 days, in each
case as the Borrower may select pursuant to Section 2.02, 2.03 or 3.02, as
applicable; provided, that:
     (i) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;
     (ii) Interest Periods commencing on the same day for Advances comprising
the same Borrowing shall be of the same duration;

10



--------------------------------------------------------------------------------



 



     (iii) Whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless, in the case of
any Interest Period for a Eurocurrency Advance or a EURIBOR Advance, such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, in which case the last day of such Interest Period
shall occur on the immediately preceding Business Day; and
     (iv) If an Interest Period for a Eurocurrency Advance or a EURIBOR Advance
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period), such Interest Period shall end on the last Business Day of a
calendar month.
          “Issuing Banks” means JPMorgan Chase and any other Bank which, at the
Borrower’s request, agrees, in such Bank’s sole discretion, to become an Issuing
Bank for the purpose of issuing Letters of Credit under this Agreement, and
their respective successors and assigns.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association having its principal office in New York, New York, in its individual
capacity, and its successors.
          “L/C Application” means a letter of credit application and
reimbursement agreement in such form as the applicable Issuing Bank may from
time to time employ in the ordinary course of business.
          “L/C Draft” means a draft drawn on an Issuing Bank pursuant to a
Letter of Credit.
          “L/C Interest” has the meaning assigned to such term in Section 4.05.
          “L/C Obligations” means, without duplication, an amount equal to the
sum of (i) the aggregate of the amount then available for drawing under each of
the Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (iv) the aggregate face amount of all
Letters of Credit requested by the Borrower but not yet issued (unless the
request for an unissued Letter of Credit has been denied). The L/C Obligations
of any Bank at any time shall be such Bank’s pro rata share of the Aggregate
Commitments multiplied by the aggregate L/C Obligations at such time.
          “Letter of Credit” means any letter of credit issued by an Issuing
Bank pursuant to Section 4.01.
          “Local Time” means Chicago time, in the case of notices or payments
with respect to Borrowings in Dollars, and London time, in the case of notices
or payments with respect to Borrowings in Agreed Currencies other than Dollars.

11



--------------------------------------------------------------------------------



 



          “Majority Banks” means at any time Banks having at least 51% of the
then aggregate amount of the Commitments or, if the Commitments have been
terminated, holding at least 51% of the aggregate Dollar Amount of Advances and
L/C Obligations then outstanding.
          “Margin Stock” has the meaning assigned to that term under
Regulation U issued by the Board of Governors of the Federal Reserve System.
          “Material Subsidiary” means any of (i) Baxter Healthcare Corporation,
a Delaware corporation, (ii) Baxter World Trade Corporation, a Delaware
corporation, or (iii) any other Subsidiary that would be a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02(w)(2) under
Regulation S-X promulgated by the SEC (17 C.F.R. 210.1-02(w)(2)); provided that
the reference therein to “10 percent of the total assets of the registrant and
its subsidiaries” shall be deemed for purposes of this definition to read as
“20 percent of the total assets of the registrant and its subsidiaries”.
          “Moody’s” means Moody’s Investors Service, Inc., or its successor.
          “Note” has the meaning assigned to that term in Section 5.16(d).
          “Notice of Borrowing” means a Notice of Competitive Bid Borrowing
and/or a Notice of Syndicated Borrowing, as the context requires.
          “Notice of Competitive Bid Borrowing” has the meaning assigned to that
term in Section 3.06.
          “Notice of Interest Rate Election” has the meaning assigned to that
term in Section 2.03.
          “Notice of Syndicated Borrowing” has the meaning assigned to that term
in Section 2.02.
          “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
          “Prime Rate” means a rate per annum equal to the prime rate of
interest announced from time to time by JPMorgan Chase (which is not necessarily
the lowest rate charged to any customer) as its prime rate in effect at its
principal office in New York City, changing when and as said prime rate changes.
          “Receivable” has the meaning assigned to that term in
Section 8.02(a)(12).
          “Reimbursement Obligation” has the meaning assigned to that term in
Section 4.06.
          “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., or its successor.

12



--------------------------------------------------------------------------------



 



          “SEC” means the United States Securities and Exchange Commission or
any successor thereto.
          “Secured Debt” means the amount of Debt or other obligation or
liability of the Borrower or any of its Material Subsidiaries the payment of
which is secured by a Security Interest.
          “Security Interest” means any lien, security interest, mortgage or
other charge or encumbrance of any kind, title retention device, pledge or any
other type of preferential arrangement, upon or with respect to any property of
the Borrower or of any Material Subsidiary, whether now owned or hereafter
acquired.
          “Subsidiary” means any entity with respect to which the Borrower alone
owns, the Borrower and one or more Subsidiaries together own, or the Borrower
and any Person controlling the Borrower together own, in each such case directly
or indirectly, capital stock (or the equivalent equity interest) having ordinary
voting power to elect a majority of the members of the Board of Directors of
such corporation (or, in the case of a partnership or joint venture, having the
majority interest in the capital or profits of such entity).
          “Syndicated Advance” means an advance by a Bank to the Borrower
(i) pursuant to Section 2.02, as the same may be converted or continued from
time to time pursuant to Section 2.03 or (ii) pursuant to Section 4.06. At any
time, depending upon the interest rate selected therefor or otherwise applicable
thereto in accordance with Section 2.03 and 5.01, a Syndicated Advance shall be
a Base Rate Advance, a Eurocurrency Rate Advance or a EURIBOR Rate Advance.
          “Syndicated Borrowing” means a borrowing consisting of Syndicated
Advances of the same Type and in the same currency, made on the same day by the
Banks, as the same may be converted or continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent Conversion in connection
with which a single Syndicated Borrowing may have been divided into several
Syndicated Borrowings or several Syndicated Borrowings may have been combined
(in whole or in part) into a single Syndicated Borrowing. An Advance
substituted, pursuant to Section 5.01, for a Syndicated Advance made in
connection with any Syndicated Borrowing shall continue to comprise a part of
such Syndicated Borrowing with the same effect as if such substituted Advance
were an Advance of the Type requested in the applicable Notice of Syndicated
Borrowing or Notice of Interest Rate Election.
          “Syndicated Borrowing Facility” has the meaning assigned to that term
in Section 2.01.
          “Syndicated Reduction” means, with respect to any Bank at any time,
the temporary reduction in such Bank’s Available Commitment existing at such
time as a result of clause (ii) of the definition of Available Commitment and,
with respect to all Banks, the aggregate amount of such reductions existing at
such time.
          “Syndication Agent” means Bank of America, N.A. in its capacity as
Syndication Agent.

13



--------------------------------------------------------------------------------



 



          “TARGET Settlement Day” means any day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System (or any
successor settlement system) is open.
          “Termination Date” means, the earlier of (i) December 20, 2011 and
(ii) the date on which the Commitments shall have been reduced to zero or
terminated in whole pursuant to the terms hereof.
          “Type” of Advance means (i) in the case of Syndicated Advances,
Eurocurrency Rate Advances, EURIBOR Rate Advances or Base Rate Advances and
(ii) in the case of Competitive Bid Advances, Eurocurrency Bid Rate Advances,
EURIBOR Bid Rate Advances or Absolute Rate Advances or any Type of Advance
described in clause (i) which shall, pursuant to Section 5.01, be substituted
therefor.
          “Unfunded Liabilities” means, in the case of a single employer pension
benefit plan which is covered by Title IV of ERISA, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such plan exceeds the fair market actuarial value of all assets of such
plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such plan by the plan’s enrolled actuary using the
actuarial assumptions used to calculate the plan’s minimum funding obligation
under ERISA, and, in the case of a multi-employer pension benefit plan, the
withdrawal liability of the Borrower and its Subsidiaries if a complete
withdrawal from the plan were to occur as of the date of calculation.
          SECTION 1.02. Computation of Time Periods. In this Agreement, when
computing periods of time from a specified date to a later specified date, the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding.”
          SECTION 1.03. Accounting Terms and Principles. All accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with generally accepted accounting principles as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent accountants or, in the case of the
financial statements required to be delivered pursuant to Section 8.01(g)(i), as
determined by the Borrower to be required in accordance with then existing
generally accepted accounting principles) with the December 31, 2005 audited
Consolidated financial statements of the Borrower and its Consolidated
Subsidiaries.
ARTICLE II
THE SYNDICATED BORROWING FACILITY
          SECTION 2.01. The Syndicated Borrowing Facility. Each Bank severally
agrees, on the terms and conditions provided herein, to make Syndicated Advances
denominated in Agreed Currencies to the Borrower from time to time on any
Business Day during the period from the date hereof to the Termination Date in
an aggregate Dollar Amount not to exceed at any time outstanding the amount of
such Bank’s Available Commitment (the “Syndicated Borrowing Facility”). Subject
to Section 5.01, each Syndicated Borrowing shall be in an aggregate amount

14



--------------------------------------------------------------------------------



 



not less than $25,000,000 (and in integral multiples of $5,000,000 in excess
thereof) (or the Approximate Dollar Amounts thereof if such Syndicated Advances
are denominated in Agreed Currencies other than Dollars), shall be made on the
same day from the Banks ratably according to their respective Commitments and
shall consist of Syndicated Advances of the same Type. Within the limits of each
Bank’s Available Commitment, the Borrower may borrow Syndicated Advances under
this Section 2.01, maintain Syndicated Advances outstanding by Converting such
Syndicated Advances pursuant to Section 2.03, or prepay Syndicated Advances
pursuant to Section 5.12, and reborrow Syndicated Advances under this
Section 2.01. The Aggregate Commitments to lend hereunder shall expire on the
Termination Date.
          SECTION 2.02. Making the Syndicated Advances. Each Syndicated
Borrowing shall be requested by telephone (to be confirmed immediately in
writing) or facsimile notice given by the Borrower to the Administrative Agent
not later than (i) 10:00 a.m. (Local Time) three Business Days prior to the
proposed Borrowing Date, in the case of a Borrowing comprised of Eurocurrency
Rate Advances or EURIBOR Rate Advances, and (ii) 9:00 a.m. (Chicago time) on the
proposed Borrowing Date, in the case of a Borrowing comprised of Base Rate
Advances. Each notice of Syndicated Borrowing pursuant to this Section 2.02 (a
“Notice of Syndicated Borrowing”) shall be in substantially the form of
Exhibit 2.02 hereto, specifying the proposed Borrowing Date, Type of Syndicated
Advances, aggregate amount of the proposed Syndicated Borrowing and the Interest
Period and Agreed Currency applicable thereto for each such Syndicated Advance,
and shall include such information as shall be required by Section 8.01(h). The
Administrative Agent shall in turn promptly notify each Bank by telephone (to be
confirmed immediately in writing) or facsimile of the date, applicable interest
rate and aggregate amount of such Syndicated Borrowing and such Bank’s ratable
portion of such Syndicated Borrowing. Each Bank, for the account of its
Applicable Lending Office, shall (i) with respect to a Syndicated Borrowing
denominated in Dollars, before 12:00 Noon (Chicago time) on the Borrowing Date
specified in the notice received from the Administrative Agent pursuant to the
preceding sentence, deposit such Bank’s ratable portion of such Syndicated
Borrowing in same day funds to the Administrative Agent’s LS2 Incoming Clearing
Account No. 5927684 (ABA No. 071000013) (unless another account is designated by
the Administrative Agent for such purpose), Reference: Baxter International
Inc., maintained at 1 Chase Tower, Chicago, Illinois and (ii) with respect to a
Syndicated Borrowing denominated in an Agreed Currency other than Dollars,
before 12:00 Noon (local time) in the city of the Administrative Agent’s account
as specified by the Administrative Agent to the Banks, on the Borrowing Date
specified in the notice received from the Administrative Agent pursuant to the
preceding sentence, deposit such Bank’s ratable portion of such Syndicated
Borrowing in such funds as may then be customary for the settlement of
international transactions in such Agreed Currency in such account of the
Administrative Agent. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article VI, the
Administrative Agent shall make same day funds in the amount of such funds
available to the Borrower by 2:00 p.m. (Local Time) on the date of Borrowing, at
the account specified by the Borrower in the applicable Notice of Syndicated
Borrowing.
          SECTION 2.03. Method of Electing Interest Rates. (a) The Advances
included in each Syndicated Borrowing shall bear interest initially at the type
of rate specified by the Borrower in the applicable Notice of Syndicated
Borrowing. Thereafter, the Borrower may

15



--------------------------------------------------------------------------------



 



from time to time elect to change or continue the Interest Period for each
Borrowing (subject in each case to the provisions of Article V), as follows:

  (i)   if such Advances are Base Rate Advances, the Borrower may elect to
(A) convert such Advances to Eurocurrency Rate Advances or (B) continue such
Advances as Base Rate Advances, in each case effective as of any Business Day;  
  (ii)   if such Advances are Eurocurrency Rate Advances, the Borrower may elect
to continue such Advances as Eurocurrency Rate Advances for an additional
Interest Period, effective on the last day of the then current Interest Period
applicable to such Advances; and     (iii)   if such Advances are EURIBOR Rate
Advances, the Borrower may elect to continue such Advances as EURIBOR Rate
Advances for an additional Interest Period, effective as of the last day of the
then current Interest Period applicable to such Advances.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent by not later than 10:00 a.m. (Local
Time) at least three Business Days before the conversion or continuation
selected in such notice is to be effective. If the Borrower shall fail to issue
a Notice of Interest Rate Election within three Business Days prior to the end
of any Interest Period (unless the Borrower shall have issued a notice of
prepayment in respect of the applicable Borrowing in accordance with
Section 5.12), the Advances comprising such Borrowing shall be, as applicable,
converted into or continued as Base Rate Advances having an Interest Period of
30 days (with respect to an Advance denominated in Dollars) or shall be, as
applicable, continued as a Eurocurrency Advance or EURIBOR Advance, as
applicable, in the same Agreed Currency with an Interest Period of one month
(with respect to an Advance denominated in an Agreed Currency other than
Dollars). A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Borrowing;
provided that (i) such portion is allocated ratably among the Advances
comprising such Borrowing and (ii) the portion to which such Notice of Interest
Rate Election applies, and the remaining portion to which it does not apply, are
each $25,000,000 or any larger multiple of $5,000,000 (or the Approximate Dollar
Amounts thereof if such Syndicated Advances are denominated in Agreed Currencies
other than in Dollars). Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to change the currency of
any Borrowing.
          (b) Each Notice of Interest Rate Election shall be substantially in
the form of Exhibit 2.03 hereto and shall specify:

  (i)   the Borrowing (or portion thereof) to which such notice applies;    
(ii)   the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;

16



--------------------------------------------------------------------------------



 



  (iii)   if the Advances comprising such Borrowing are to be converted, the
next Type of Advances; and     (iv)   the duration of the new Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Rate Election shall be irrevocable when given by the Borrower.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Bank of the contents thereof.
          (d) Upon the occurrence, and during the continuance, of an Event of
Default, the Administrative Agent may (and, at the direction of the Majority
Banks, the Administrative Agent shall) suspend the ability of the Borrower to
obtain Conversions of Syndicated Borrowings into Eurocurrency Rate Advances or
EURIBOR Rate Advances, and each Conversion proposed to occur during any such
period of suspension shall, in the case of an Advance denominated in Dollars, be
a Conversion into Base Rate Advances or shall, in the case of an Advance
denominated in an Agreed Currency other than Dollars, be continued as a
Eurocurrency Advance or EURIBOR Advance, as applicable, in the same Agreed
Currency with an Interest Period of one month. Such suspension shall become
effective upon notice thereof to the Borrower and each of the Banks, and shall
remain in effect until the Event of Default giving rise to such notice is cured
or waived.
          SECTION 2.04. Determination of Dollar Amounts; Required Payments;
Termination. (a) The Administrative Agent will determine the Dollar Amount of:

  (i)   each Advance as of the date three Business Days prior to the Borrowing
Date or, if applicable, date of conversion/continuation of such Advance, and    
(ii)   all outstanding Advances on and as of the last Domestic Business Day of
each quarter and on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Majority Banks.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Dollar Amount is
determined on or as of such day. If at any time the Dollar Amount of the sum of
the aggregate principal amount of all outstanding Advances (calculated, with
respect to those Advances denominated in an Agreed Currency other than Dollars,
as of the most recent Computation Date with respect to each such Advance) plus
the aggregate amount of any L/C Obligations (net of any Reimbursement
Obligations that shall have been converted to Syndicated Borrowings) exceeds
105% of the Aggregate Commitments, the Borrower shall immediately repay Advances
(and/or cash collateralize any outstanding Letters of Credit) in an aggregate
principal amount sufficient to cause the remaining outstanding Advances and L/C
Obligations not to exceed the Aggregate Commitments.

17



--------------------------------------------------------------------------------



 



          (b) Any outstanding Advances and all other unpaid amounts due and
payable hereunder shall be paid in full by the Borrower on the Termination Date.
          SECTION 2.05. Increase in Aggregate Commitment. The Borrower may, at
its option, on one or more occasions, seek to increase the Aggregate Commitments
by up to $500,000,000 up to a maximum Aggregate Commitment of $2,000,000,000
upon at least fifteen (15) Domestic Business Days’ prior notice to the
Administrative Agent, which notice shall specify the amount of any such
requested increase and shall be delivered at a time when no Event of Default (or
event which would constitute an Event of Default but for the requirement that
notice be given or time elapse or both) has occurred and is continuing. The
Administrative Agent, in consultation with the Borrower, will offer the increase
in the Aggregate Commitments to banks or other financial institutions (which
increase may be declined by any Bank in its sole discretion). The Banks (new or
existing) shall accept an assignment from the existing Banks, and the existing
Banks shall make an assignment to the new or existing Bank accepting a new or
increased Commitment, of a direct (in the case of Advances) or participation (in
the case of Letters of Credit) interest in each then outstanding Advance and
Letter of Credit such that, after giving effect thereto, all credit exposure
hereunder is held ratably by the Banks in proportion to their respective
Commitments. Assignments pursuant to the preceding sentence shall be made in
exchange for the principal amount assigned plus accrued and unpaid interest and
facility, utilization and letter of credit fees. If such assignments are made
other than on the last day of the relevant Interest Period for the Advance being
assigned, the Borrower shall, upon demand by any assigning Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
direct out-of-pocket losses, costs or expenses which it may reasonably incur as
a result of such assignment, including, without limitation, any such loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund or maintain the Advance being
assigned. No increase in the Aggregate Commitments shall become effective until
(i) the existing Bank or new Bank extending such incremental commitment amount
and the Borrower shall have executed and delivered to the Administrative Agent
an agreement in writing in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such Bank states its Commitment and
agrees to assume and accept the obligations and rights of a Bank hereunder and
(ii) the Borrower has provided the Administrative Agent with such related
certificates, opinions and other documents as the Administrative Agent may
reasonably request.
ARTICLE III
THE COMPETITIVE BID BORROWING FACILITY
          SECTION 3.01. The Competitive Bid Facility. Each Bank severally
agrees, on the terms and conditions provided herein, to make available to the
Borrower a competitive bid borrowing facility (the “Competitive Bid Borrowing
Facility”) pursuant to which the Borrower may, from time to time on any Business
Day during the period from the date hereof to the Termination Date and as
otherwise set forth in this Article III, request all of the Banks or certain
Banks specified by the Borrower to offer to make Competitive Bid Advances
denominated in Agreed Currencies to the Borrower. Each Bank of which any such
request shall be made may, but shall have no

18



--------------------------------------------------------------------------------



 



obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offer in the manner set forth in this
Article III. The Competitive Bid Borrowing Facility is an entirely separate
facility from the Syndicated Borrowing Facility; provided that at no time shall
the Facility Usage exceed the Aggregate Commitments at such time. Within the
limits and on the conditions set forth in this Article III, the Borrower may
from time to time borrow, repay and reborrow under this Article III.
          SECTION 3.02. Competitive Bid Quote Request. When the Borrower wishes
to request offers to make Competitive Bid Advances under this Article III, it
shall deliver to the Administrative Agent a Competitive Bid Quote Request by
telephone (confirmed immediately in writing), telecopier or telex so as to be
received no later than (x) 10:00 a.m. (Local Time) at least four Business Days
prior to the Borrowing Date proposed therein, in the case of a Eurocurrency
Auction or EURIBOR Auction or (y) 9:00 a.m. (Chicago time) at least one Business
Day prior to the Borrowing Date proposed therein, in the case of an Absolute
Rate Auction (or, in either case upon reasonable prior notice to the Banks, such
other time and date as the Borrower and the Administrative Agent may agree),
specifying:
     (a) the proposed Borrowing Date, which shall be a Business Day, for the
proposed Competitive Bid Advances;
     (b) the aggregate principal amount and currency of such Competitive Bid
Advances;
     (c) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin (and, if so, whether based on a Eurocurrency Rate or
EURIBOR) or an Absolute Rate, or both;
     (d) the Interest Period and Agreed Currency applicable thereto; and
     (e) if fewer than all Banks are to be solicited, the names of the Banks to
be solicited; provided that the Borrower shall not specify fewer than all of the
Banks, and the Administrative Agent shall reject any Competitive Bid Quote
Request that specifies fewer than all of the Banks, if the aggregate Dollar
Amount of all Competitive Bid Advances which will be outstanding after giving
effect to the Competitive Bid Advances requested in such Competitive Bid Quote
Request and which shall have been made in response to one or more Competitive
Bid Quote Requests that specified fewer than all of the Banks exceeds
$150,000,000.
          The Borrower may request offers to make Competitive Bid Advances for
more than one Interest Period, but not more than eight Interest Periods, in a
single Competitive Bid Quote Request. No Competitive Bid Quote Request shall be
given within five Business Days (or such other number of days as the Borrower
and the Administrative Agent may agree) of any other Competitive Bid Quote
Request. A Competitive Bid Quote Request that does not conform substantially to
the format of Exhibit 3.02 hereto shall be rejected, and the Administrative
Agent shall promptly notify the Borrower of such rejection by telephone, telex,
or telecopy.
          SECTION 3.03. Invitation for Competitive Bid Quotes. The
Administrative Agent shall (a) promptly upon receipt of a Competitive Bid Quote
Request that is not rejected pursuant to Section 3.02, and in any event not
later than (i) 11:00 a.m. (Local Time) on the date

19



--------------------------------------------------------------------------------



 



of receipt of a Competitive Bid Quote Request, in the case of a Eurocurrency
Auction or a EURIBOR Auction, and (ii) 10:00 a.m. (Chicago time) on the date of
receipt of a Competitive Bid Quote Request, in the case of an Absolute Rate
Auction, provide notice by telephone to each of the Banks (or, if fewer than all
of the Banks shall have been specified therein, to each of the specified Banks)
of the request set forth therein, and (b) promptly thereafter provide to each
such Bank by telex or telecopy a copy of such Competitive Bid Quote Request or a
summary of the contents thereof. If, pursuant to Section 3.02, the Borrower and
the Administrative Agent shall agree as to times for the delivery of a
Competitive Bid Quote Request other than those set forth in Section 3.02, and
shall notify the Banks thereof, such notice to the Banks shall set forth in
addition any changes in the times set forth in this Section 3.03. A Competitive
Bid Quote Request shall not be revocable at any time after the Administrative
Agent’s notice to the Banks by telephone of such Competitive Bid Quote Request.
          SECTION 3.04. Submission and Contents of Competitive Bid Quotes. (a)
Each Bank receiving notice of a Competitive Bid Quote Request from the
Administrative Agent pursuant to Section 3.03 may, in its sole discretion,
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Advances in response to such Competitive Bid Quote Request. Each Competitive
Bid Quote must comply with the requirements of this Section 3.04 and must be
submitted to the Administrative Agent by telex or telecopy at its offices
specified in or pursuant to Section 11.02 not later than (x) 1:00 p.m. (Local
Time) at least three Business Days prior to the proposed Borrowing Date, in the
case of a Eurocurrency Auction or a EURIBOR Auction or (y) 9:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Banks, such other time
and date as the Borrower and the Administrative Agent may agree); provided that
Competitive Bid Quotes submitted by JPMorgan Chase may be submitted, and may
only be submitted, if the Administrative Agent or JPMorgan Chase notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour prior to the time all other Banks are required hereunder to submit
Competitive Bid Quotes to the Administrative Agent, in the case of a
Eurocurrency Auction or a EURIBOR Auction or (y) fifteen minutes prior to the
time all other Banks are required hereunder to submit Competitive Bid Quotes to
the Administrative Agent, in the case of an Absolute Rate Auction. Subject to
Articles VI and IX, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Administrative Agent and the Borrower.
          (b) Each Competitive Bid Quote shall be in substantially the form of
Exhibit 3.04 hereto and shall in any case specify:

  (i)   the proposed Borrowing Date, which shall be the same as that set forth
in the applicable Competitive Bid Quote Request;     (ii)   the principal amount
of the Competitive Bid Advance for which each such offer is being made, which
principal amount (1) may be greater than, less than or equal to the Commitment
of the quoting Bank, (2) must be at least $10,000,000 and an integral multiple
of $1,000,000 in excess thereof (or the Approximate Dollar Amount if denominated
in an Agreed Currency other than Dollars), (3) may not exceed the aggregate
principal amount of Competitive Bid

20



--------------------------------------------------------------------------------



 



      Advances for which offers were requested and (4) must be identified with
an Interest Period and the Agreed Currency specified in the applicable
Competitive Bid Quote Request;     (iii)   in the case of a Eurocurrency Auction
or a EURIBOR Auction, whether the basis of such offer is the Eurocurrency Rate
or EURIBOR and the Competitive Bid Margin offered for each such Competitive Bid
Advance;     (iv)   in the case of an Absolute Rate Auction, the Absolute Rate
offered for each such Competitive Bid Advance;     (v)   the identity of the
quoting Bank; and     (vi)   if the quoting Bank shall therein make offers with
respect to more than one Type of Competitive Bid Advance, or at several rates or
for several Interest Periods, in each case as shall have been requested by the
Borrower in the applicable Competitive Bid Quote Request, the maximum aggregate
principal amount with respect to all such Competitive Bid Advances that such
Bank shall be willing to extend to the Borrower on such proposed Borrowing Date.

          (c) The Administrative Agent shall reject any Competitive Bid Quote
that:

  (i)   is not substantially in the form of Exhibit 3.04 hereto or does not
specify all of the information required by Section 3.04(b);     (ii)   contains
qualifying, conditional or similar language, other than any such language
contained in Exhibit 3.04;     (iii)   proposes terms other than or in addition
to those set forth in the applicable Competitive Bid Quote Request; or     (iv)
  arrives after the time set forth in Section 3.04(a).

If any Competitive Bid Quote shall be rejected pursuant to this Section 3.04(c),
the Administrative Agent shall notify the relevant Bank of such rejection as
soon as practical.
          SECTION 3.05. Notice to the Borrower. The Administrative Agent shall
promptly notify the Borrower of the terms (i) of any Competitive Bid Quote
submitted by a Bank that is in accordance with Section 3.04 and (ii) of any
Competitive Bid Quote submitted by a Bank which amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Bank with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote specifically states that it is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Borrower shall specify the aggregate
principal amount of Competitive Bid Advances for which

21



--------------------------------------------------------------------------------



 



offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request and the respective principal amounts and
Competitive Bid Margins or Absolute Rates, as the case may be, so offered.
          SECTION 3.06. Acceptance and Notice by the Borrower. Not later than
(x) 10:00 a.m. (Local Time) at least two Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction or a EURIBOR Auction or
(y) 10:00 a.m. (Chicago time) on the proposed Borrowing Date, in the case of an
Absolute Rate Auction (or, in either case upon reasonable prior notice to the
Banks, such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of its acceptance or
non-acceptance of any or all of the offers so notified to it pursuant to
Section 3.05; provided, however, that the failure by the Borrower to give such
notice to the Administrative Agent with respect to any such offer shall be
deemed to be a rejection of such offer. In the case of acceptance, such notice
(a “Notice of Competitive Bid Borrowing”) shall be substantially in the form of
Exhibit 3.06 hereto and shall specify the aggregate principal amount of offers
for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:
          (a) the aggregate principal amount of Competitive Bid Advances may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,
          (b) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Absolute Rates, as the case may be, starting with the
lowest and continuing with the next lowest until offers in the aggregate amount
specified by the Borrower for acceptance shall have been accepted, and
          (c) the Borrower may not accept any offer that is described in
Section 3.04(c) or that otherwise fails to comply with the requirements of this
Agreement.
          SECTION 3.07. Allocation by Administrative Agent. If offers are made
by two or more Banks with the same Competitive Bid Margins or Absolute Rates, as
the case may be, for a greater aggregate principal amount than the amount in
respect of which offers remain to be accepted, as specified by the Borrower, for
the related Interest Period (after giving effect to the acceptance of all offers
made at lower rates), the principal amount of Competitive Bid Advances in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Banks as nearly as possible (in such multiples,
not greater than $5,000,000 (or the Approximate Dollar Amount if denominated in
an Agreed Currency other than in Dollars), as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amount of such offers.
Allocations by the Administrative Agent of the amounts of Competitive Bid
Advances shall be conclusive in the absence of manifest error.
          SECTION 3.08. Notification of Acceptances to the Affected Banks. The
Administrative Agent shall (a) promptly following its receipt of a Notice of
Competitive Bid Borrowing and in any event not later than 11:00 a.m. (Local
Time) on the date of its receipt of such Notice of Competitive Bid Borrowing,
provide notice by telephone to each Bank that has made a Competitive Bid Quote
of the extent to which its offer or offers have been accepted, specifying in
such notice the principal amount of each Competitive Bid Advance in respect of

22



--------------------------------------------------------------------------------



 



which such Competitive Bid Quote has been accepted, the Interest Period therefor
and the Competitive Bid Margin or Absolute Rate therefor, as applicable and
(b) promptly thereafter provide notice to such Banks by telex or telecopy
confirming the same. If, pursuant to Section 3.06, the Borrower and the
Administrative Agent shall agree as to times for the delivery of a Notice of
Competitive Bid Borrowing other than those set forth in Section 3.06, and shall
notify the Banks thereof, such notice to the Banks shall set forth in addition
any changes in the times set forth in this Section 3.08.
          SECTION 3.09. Funding of Competitive Bid Advances. Each Bank that is
to make a Competitive Bid Advance in connection with any Notice of Competitive
Bid Borrowing shall, (i) with respect to a Competitive Bid Advance denominated
in Dollars, before 12:00 Noon (Chicago time) on the first day of the Interest
Period therefor specified in the notice from the Administrative Agent delivered
pursuant to Section 3.08, deposit the amount of each of such Bank’s Competitive
Bid Advances in same day funds to the Administrative Agent’s LS2 Incoming
Clearing Account No. 5927684 (ABA No. 071000013), Reference: ASST (unless
another account is designated by the Administrative Agent for such purpose),
Reference: Baxter International Inc., maintained at 1 Chase Tower, Chicago,
Illinois and (ii) with respect to a Competitive Bid Advance denominated in an
Agreed Currency other than in Dollars, before 12:00 Noon (local time) in the
city of the Administrative Agent’s EURIBOR Lending Office, on the first day of
the Interest Period therefor specified in the notice from the Administrative
Agent delivered pursuant to Section 3.08, deposit the amount of each of such
Bank’s Competitive Bid Advances in such funds as may then be customary for the
settlement of international transactions in such Agreed Currency in the city of
and at the address of the Administrative Agent’s EURIBOR Lending Office. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article VI, the Administrative Agent shall
make same day funds in the applicable currency or currencies and in the
aggregate amount of such Competitive Bid Advances available to the Borrower by
2:00 p.m. (Local Time) on the date of Borrowing, at the account specified by the
Borrower in the applicable Notice of Competitive Bid Borrowing. Promptly
following each Competitive Bid Advance, the Administrative Agent shall notify
each Bank of the amount thereof, the consequent Syndicated Reduction and the
Interest Periods for such Competitive Bid Advances.
ARTICLE IV
THE LETTER OF CREDIT FACILITY
          SECTION 4.01. Obligation to Issue. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Borrower herein set forth, each Issuing Bank hereby agrees to
issue for the account of the Borrower through such Issuing Bank’s branches as it
and the Borrower may jointly agree, one or more Letters of Credit in accordance
with this Article IV, from time to time during the period commencing on the date
hereof and ending no later than five (5) Business Days prior to the Termination
Date. On the Closing Date each Existing Letter of Credit shall be deemed to be a
Letter of Credit issued under and governed in all respects by the terms and
conditions of this Agreement, and each Bank shall participate in each Existing
Letter of Credit in an amount equal to its pro rata share of the Aggregate
Commitments.

23



--------------------------------------------------------------------------------



 



          SECTION 4.02. Types and Amounts. No Issuing Bank shall have any
obligation to and no Issuing Bank shall:

  (i)   issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (a) the Facility
Usage at such time would exceed the Aggregate Commitments at such time, or
(b) the aggregate outstanding amount of the L/C Obligations would exceed
$300,000,000; or     (ii)   issue any Letter of Credit which has an expiration
date (or date for payment of any draft presented thereunder) later than the date
which is five (5) Business Days immediately preceding the Termination Date.

          SECTION 4.03. Conditions. (a) In addition to being subject to the
satisfaction of the conditions contained in Sections 6.01 and 6.02, the
obligation of an Issuing Bank to issue any Letter of Credit is subject to the
satisfaction in full of the following conditions:

  (i)   the Borrower shall have delivered to the applicable Issuing Bank an L/C
Application in the manner prescribed in Section 4.04, and the proposed Letter of
Credit shall be reasonably satisfactory to such Issuing Bank as to form and
content; and     (ii)   as of the date of issuance, no order, judgment or decree
of any court, arbitrator or Governmental Authority shall purport by its terms to
enjoin or restrain the applicable Issuing Bank from issuing such Letter of
Credit and no law, rule or regulation applicable to such Issuing Bank and no
request or directive (whether or not having the force of law) from a
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
or request that such Issuing Bank refrain from the issuance of Letters of Credit
generally or the issuance of that Letter of Credit or shall impose upon the
Issuing Bank with respect to any Letter of Credit any restriction or reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated) or
any unreimbursed loss, cost or expense which was not applicable, in effect and
known to the Issuing Bank as of the date of this Agreement and which the Issuing
Bank in good faith deems material to it.

          (b) No Issuing Bank shall extend, renew, or amend any Letter of Credit
unless the requirements of this Section 4.03 are met as though a new Letter of
Credit were then being requested and issued.
          SECTION 4.04. Procedure for Issuance of Letters of Credit. (a) Prior
to the issuance of each Letter of Credit, and as a condition of such issuance,
the Borrower shall deliver to the Issuing Bank (with a copy to the
Administrative Agent) an L/C Application signed by the Borrower, together with
such other documents or items as may be required pursuant to the terms

24



--------------------------------------------------------------------------------



 




thereof. Unless the Issuing Bank shall otherwise agree, each Letter of Credit
shall be issued no earlier than two (2) Business Days after delivery of the
foregoing documents, which delivery may be by the Borrower to the Issuing Bank
by facsimile transmission, telex or other electronic means followed by delivery
of executed originals within five (5) days thereafter. The documents so
delivered shall be in compliance with the requirements set forth in
Sections 4.02 and 4.03, and shall specify therein (i) the stated amount of the
Letter of Credit requested, (ii) the effective date of issuance of such
requested Letter of Credit, which shall be a Business Day, (iii) the date on
which such requested Letter of Credit is to expire, which shall be a Business
Day not later than five (5) Business Days prior to the Termination Date and
(iv) the aggregate amount of L/C Obligations which are outstanding and which
will be outstanding after giving effect to the requested Letter of Credit
issuance. Subject to the terms and conditions of Sections 4.02 and 4.03, and
provided that the applicable conditions set forth in Sections 6.01 and 6.02
shall, to the knowledge of the Issuing Bank, have been satisfied, the Issuing
Bank shall, on the requested date, issue a Letter of Credit on behalf of the
Borrower in accordance with the Issuing Bank’s usual and customary business
practices. In addition, any amendment of an existing Letter of Credit that has
the effect of increasing the face amount thereof or extending the expiration
date thereof shall be deemed to be an issuance of a new Letter of Credit and
shall be subject to the requirements of this Section 4.04.
          (b) The applicable Issuing Bank shall give the Administrative Agent
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.
          (c) Notwithstanding anything contained in any L/C Application or any
document executed in connection therewith to the contrary, in the event any term
or provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.
          SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have
notified the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Section 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Borrower in respect thereof, and the liability of such
Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”) in an
amount equal to the amount available for drawing under such Letter of Credit
multiplied by such Bank’s pro rata share of the Aggregate Commitments. Each
Issuing Bank will notify each Bank that has a Commitment promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Administrative Agent, each Bank shall make payment to the
Administrative Agent, for the account of the applicable Issuing Bank, in
immediately available funds in an amount equal to the amount of the payment
under the L/C Draft or other draw on the Letter of Credit multiplied by such
Bank’s pro rata share of the Aggregate Commitments. The obligation of each Bank
to reimburse the Issuing Banks under this Section 4.05 shall be unconditional,
continuing, irrevocable and absolute without

25



--------------------------------------------------------------------------------



 




counterclaim or set-off; provided, however, the obligation of each Bank shall
not extend to payments made under a Letter of Credit resulting from the Issuing
Bank’s gross negligence or willful misconduct in honoring any L/C Draft. In the
event that any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 4.05, the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Bank hereunder until the Administrative Agent receives
such payment from such Bank or such obligation is otherwise fully satisfied, and
such Bank shall pay to the Administrative Agent, for the account of the
applicable Issuing Bank, interest on the amount of such Bank’s outstanding
obligation at the Federal Funds Rate; provided, however, that nothing contained
in this sentence shall relieve such Bank of its obligation to reimburse the
applicable Issuing Bank for such amount in accordance with this Section 4.05.
          SECTION 4.06. Reimbursement Obligation. The Borrower agrees
unconditionally, irrevocably and absolutely to pay immediately to the
Administrative Agent, for the account of the Banks which have Commitments, the
amount of each drawing made under or pursuant to a Letter of Credit (such
obligation of the Borrower to reimburse the Administrative Agent for a drawing
made under a Letter of Credit being hereinafter referred to as a “Reimbursement
Obligation” with respect to such Letter of Credit) plus all other charges and
expenses with respect thereto specified in Section 4.07 or in the applicable L/C
Application. If the Borrower at any time fails to repay a Reimbursement
Obligation pursuant to this Section 4.06, the Borrower shall be deemed to have
elected to borrow under a Syndicated Borrowing, as of the date of the drawing
giving rise to the Reimbursement Obligation and equal in amount to the amount of
the unpaid Reimbursement Obligation. Such Syndicated Borrowing shall be made
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to a Syndicated Borrowing. Such
Syndicated Borrowing shall be comprised of Base Rate Advances made by the Banks,
each Advance being in the amount of the portion of the related drawing that
shall have been funded by the applicable Bank. The proceeds of such Syndicated
Borrowing shall be used to repay such Reimbursement Obligation.
          SECTION 4.07. Issuing Bank Charges. In addition to the fees described
in Section 5.04(c), the Borrower agrees to pay to each Issuing Bank, (i) on the
date of issuance of each Letter of Credit (or on such other date as may be
agreed between the Borrower and the applicable Issuing Bank), a fronting fee in
respect of such Letter of Credit in an amount as shall have been agreed upon
between the Borrower and the applicable Issuing Bank prior to such date of
issuance, and (ii) all reasonable and customary fees and other issuance,
amendment, document examination, negotiation and presentment expenses and
related charges in connection with the issuance, amendment, presentation of L/C
Drafts, and the like customarily charged by the Issuing Banks with respect to
Letters of Credit, including, without limitation, standard commissions, payable
promptly following delivery to the Borrower of each invoice in respect of any
such amount. The Existing Letters of Credit shall not be subject to the charges
described herein to the extent such charges are duplicative of charges paid with
respect thereto pursuant to the Existing Credit Agreements.
          SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the
notices required by Section 4.04(b), each Issuing Bank shall, no later than the
tenth Business Day following the last day of each month, provide to the
Administrative Agent, upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the

26



--------------------------------------------------------------------------------



 




Administrative Agent, showing the date of issue, account party, amount,
expiration date and the reference number of each Letter of Credit issued by it
outstanding at any time during such month and the aggregate amount payable by
the Borrower during such month. In addition, upon the request of the
Administrative Agent, each Issuing Bank shall furnish to the Administrative
Agent copies of any Letter of Credit to which the Issuing Bank is party and such
other documentation as may reasonably be requested by the Administrative Agent.
Upon the request of any Bank, the Administrative Agent will provide to such Bank
information concerning such Letters of Credit.
          SECTION 4.09. Indemnification; Exoneration. (a) In addition to amounts
payable as elsewhere provided in this Article IV, the Borrower hereby agrees to
protect, indemnify, pay and save harmless the Administrative Agent, each Issuing
Bank and each Bank from and against any and all liabilities and costs which the
Administrative Agent, such Issuing Bank or such Bank may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit other than as a result of the gross negligence or willful misconduct of
the Issuing Bank, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
          (b) As among the Borrower, the Banks, the Administrative Agent and the
Issuing Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of each Letter of Credit by, the beneficiary of such Letter of Credit. In
furtherance and not in limitation of the foregoing, neither the Administrative
Agent, any Issuing Bank nor any Bank shall be responsible for (unless caused by
its gross negligence or willful misconduct): (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of the Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, or other similar form of teletransmission or
otherwise; (v) errors in interpretation of technical trade terms; (vi) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Administrative Agent, the Issuing Banks and the
Banks, including, without limitation, any Governmental Acts. None of the above
shall affect, impair, or prevent the vesting of any Issuing Bank’s rights or
powers under this Section 4.09.
          (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

27



--------------------------------------------------------------------------------



 



          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.
ARTICLE V
GENERAL TERMS
          SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The
obligation of each Bank to extend an Advance on the date therefor is subject to
the following:
          (a) If, after the date of this Agreement, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Eurocurrency Lending Office or its
EURIBOR Lending Office) with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for any Bank (or its Eurocurrency Lending Office
or its EURIBOR Lending Office) to make, maintain or fund its Eurocurrency
Advances or EURIBOR Advances, such Bank shall so notify the Administrative
Agent. The Administrative Agent and such Bank shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make (or to
Convert other Advances into) Eurocurrency Advances and/or EURIBOR Advances, as
applicable, shall be suspended and each Eurocurrency Advance and/or EURIBOR
Advance, as applicable, which such Bank shall thereafter be required to make
hereunder (or Convert into) shall be made as (or Converted into) a Base Rate
Advance, which Base Rate Advance shall be made (or Converted) on the same day
and have the same Interest Period as the Eurocurrency Advances or EURIBOR
Advances made (or Converted into) by the other Banks and comprising the balance
of such Borrowing. If such Bank (A) shall determine that it may not lawfully
continue to maintain and fund any of its outstanding Eurocurrency Advances
and/or EURIBOR Advances to maturity, (B) shall so specify in a written notice to
the Borrower and the Administrative Agent and (C) if at such time fewer than
three Banks shall have reached a similar determination, shall deliver to the
Borrower and the Administrative Agent an opinion of counsel concurring in such
determination, the Borrower shall immediately Convert in full the then
outstanding principal amount of each such Eurocurrency Advance and/or EURIBOR
Advance into a Base Rate Advance in an equal principal amount (on which interest
and principal shall be payable contemporaneously with the related Eurocurrency
Advances or EURIBOR Advances of the other Banks).
          (b) If, with respect to Borrowings to consist of Eurocurrency Advances
or EURIBOR Advances, (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon all parties hereto) that by
reason of circumstances affecting generally either the London interbank market
or the Brussels euro-zone interbank market, as applicable, and after using its
best efforts to ascertain the interest rate applicable to either the
Eurocurrency Advances or EURIBOR Advances, as applicable, adequate and
reasonable means do not exist for ascertaining such applicable rate, or (ii) by
the Eurocurrency Business Day or the

28



--------------------------------------------------------------------------------



 



EURIBOR Business Day, as applicable, before the first day of any Interest Period
in respect of a Borrowing to consist of Eurocurrency Advances or EURIBOR
Advances, the Administrative Agent shall have received notice from the Majority
Banks (or, in the case of a Competitive Bid Borrowing comprised of Eurocurrency
Bid Rate Advances or EURIBOR Bid Rate Advances, Banks selected to make at least
51% of the aggregate principal amount of such Advances) that after using their
respective best efforts to obtain deposits in the applicable Agreed Currency,
such deposits are not available to such Banks (as such best efforts and
unavailability are conclusively certified in writing to the Administrative Agent
and the Borrower) in the ordinary course of business in the London interbank
market or the Brussels euro-zone interbank market, as applicable, in sufficient
amounts to make its Eurocurrency Advances or EURIBOR Advances, then, in each
case, the Administrative Agent shall by 12:00 Noon (Chicago time) on such
Business Day notify the Borrower of such event, and the right of the Borrower to
select Eurocurrency Advances or EURIBOR Advances, as applicable, for such
Borrowing or any subsequent Borrowing (and the right of the Borrower to Convert
Advances into Eurocurrency Rate Advances or EURIBOR Rate Advances, as
applicable) shall be suspended until the Administrative Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist. The obligation of the Banks to make Eurocurrency Advances or EURIBOR
Advances, as applicable, in connection with such Notice of Borrowing shall
thereupon terminate, and each Bank obligated to participate in such Borrowing
shall extend a Base Rate Advance to the Borrower in lieu of the originally
requested Type of Advance, which Base Rate Advance shall be made on the date
specified in the original Notice of Borrowing and shall have an Interest Period
which is co-extensive with the Interest Period originally requested. In the case
of an outstanding Notice of Interest Rate Election at the time any such
suspension shall occur, such Notice shall be deemed amended, without any further
action on the part of the Borrower, to request that the Syndicated Advances
specified therein be Converted to Base Rate Advances.
          (c) If the Majority Banks (or, in the case of a Competitive Bid
Borrowing comprised of Eurocurrency Bid Rate Advances or EURIBOR Bid Rate
Advances, Banks selected to make at least 51% of the aggregate principal amount
of such Advances) shall, by 11:00 a.m. (Chicago time) on the Eurocurrency
Business Day or the EURIBOR Business Day, as applicable, before the first day of
any Interest Period in respect of a Borrowing to consist of Eurocurrency
Advances or EURIBOR Advances, as applicable, notify the Administrative Agent and
the Borrower (setting forth in writing the reasons therefor) that the
Eurocurrency Rate for Eurocurrency Advances and/or the EURIBOR for EURIBOR
Advances comprising such Borrowing will not adequately reflect the cost to such
Banks of making or funding their respective Advances for such Borrowing or
Conversion, the right of the Borrower to select Eurocurrency Advances and/or
EURIBOR Advances, as applicable, for such Borrowing or Conversion and any
subsequent Borrowing or Conversion shall be suspended until the Administrative
Agent shall notify the Borrower and the Banks that the circumstances causing
such suspension no longer exist. The obligation of the Banks to make
Eurocurrency Advances and/or EURIBOR Advances, as applicable, in connection with
such Notice of Borrowing shall thereupon terminate and each Bank obligated to
participate in such Borrowing shall extend a Base Rate Advance to the Borrower
in lieu of the originally requested Type of Advance, which Base Rate Advance
shall be made on the date specified in the original Notice of Borrowing and
shall have an Interest Period which is co-extensive with the Interest Period
originally requested. In the case of an outstanding Notice of Interest Rate
Election at the time any such suspension

29



--------------------------------------------------------------------------------



 



shall occur, such Notice shall be deemed amended, without any further action on
the part of the Borrower, to request that the Syndicated Advances specified
therein be Converted to Base Rate Advances.
          SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of
Borrowings. (a) Subject to Section 5.01, each Notice of Borrowing and Notice of
Interest Rate Election shall be irrevocable and binding on the Borrower. In the
event that a Notice of Borrowing or Notice of Interest Rate Election is made by
telephone and the written confirmation thereof differs in any respect from such
telephone notice, the information contained in the telephone notice or the
written confirmation, as the case may be, upon which the Administrative Agent
shall have relied, as evidenced by its corresponding notice to the Banks, shall
control for purposes of Advances to be made or Converted under this Agreement.
          (b) A Notice of Borrowing shall be rejected by the Administrative
Agent, and the Banks shall have no obligation to extend any Advances that may be
requested in such Notice of Borrowing, if after giving effect to the Borrowing
requested in such Notice of Borrowing there would then be more than fifteen
Borrowings outstanding (whether Syndicated Borrowings, Competitive Bid
Borrowings, or any combination of the foregoing).
          SECTION 5.03. Effect of Failure to Borrow or Fund. (a) In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Fixed Rate Advances, the Borrower shall indemnify each Bank against all
direct out-of-pocket losses and reasonable expenses incurred by such Bank as a
result of any failure by the Borrower to fulfill on or before the date specified
for such Borrowing the applicable conditions set forth in Article VI to the
extent of all direct out-of-pocket losses and reasonable expenses incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund the Advance to be made by such Bank as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date. The
Borrower shall not be liable to any Bank under this Section 5.03(a) with respect
to consequential damages arising or incurred by such Bank in connection with the
Borrower’s failure to fulfill timely the applicable conditions set forth in
Article VI.
          (b) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing (or, in the case of any Borrowing
comprised of Base Rate Advances, prior to 12:00 Noon (Chicago time) on the date
of such Borrowing) that such Bank will not make available to the Administrative
Agent such Bank’s ratable portion of such Borrowing, the Administrative Agent
may assume that such Bank has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with the terms of Section 2.02
or Section 3.09, as applicable, and the Administrative Agent may, in reliance
upon such assumption make available to the Borrower on such date a corresponding
amount. If and to the extent that such Bank shall not have so made such ratable
portion available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Bank, the Federal Funds Rate. If such Bank shall repay
to the Administrative Agent such

30



--------------------------------------------------------------------------------



 



corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.
          (c) The failure of any Bank to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
          SECTION 5.04. Fees and Certain Credit Rating Determinations. (a)
Facility Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Bank a facility fee at the respective rates per annum set forth
below on the average daily amount of such Bank’s Commitment. The applicable rate
for any period shall be determined on the basis of the publicly announced
ratings (“Credit Ratings”) by Moody’s, S&P and Fitch on the Borrower’s senior
unsecured Debentures during such period, the applicable rate to change when and
as such Credit Ratings change.

                  Credit Ratings of     Facility   Tier   Borrower’s Debentures
    Fee  
1.
  Credit Ratings are better than or equal to at least two of the following
three: (i) A2 by Moody’s, (ii) A by S&P and (iii) A by Fitch     0.050 %
 
           
2.
  Tier 1 shall not apply, and Credit Ratings are better than or equal to at
least two of the following three: (i) A3 by Moody’s, (ii) A- by S&P and (iii) A-
by Fitch     0.060 %
 
           
3.
  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are better than or
equal to at least two of the following three: (i) Baa1 by Moody’s, (ii) BBB+ by
S&P and (iii) BBB+ by Fitch     0.080 %
 
           
4.
  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are better
than or equal to at least two of the following three: (i) Baa2 by Moody’s,
(ii) BBB by S&P and (iii) BBB by Fitch     0.100 %
 
           
5.
  Neither Tier 1, Tier 2, Tier 3 nor Tier 4 shall apply     0.125 %

31



--------------------------------------------------------------------------------



 



The facility fee described in this Section 5.04(a) shall accrue from and
including the date hereof to but excluding the Termination Date or, in the case
of any Bank, the earlier date of reduction to zero of such Bank’s Commitment
hereunder, and shall be payable quarterly during the term of each Bank’s
Commitment hereunder, in arrears, not later than the last day of each January,
April, July and October, and, in the case of each Bank, on the date such Bank’s
Commitment shall be reduced to zero.
          (b) Credit Rating Determinations. For purposes of determining the
applicable facility fee and letter of credit fees with respect to any period and
the Eurocurrency Margin and EURIBOR Margin at any time:

  (i)   Any change in a Credit Rating shall be deemed to become effective on the
date of public announcement thereof and shall remain in effect until the date of
public announcement that such rating shall no longer be in effect.     (ii)  
If, during any period, at least two of Moody’s, S&P and Fitch shall not have
publicly announced a Credit Rating with respect to the Borrower’s senior
unsecured Debentures, the Borrower shall be at Tier 5; provided that the
Borrower may, at any time during such period, substitute another nationally
recognized rating agency acceptable to the Majority Banks for Moody’s, S&P or
Fitch. Any Credit Rating assigned by a substitute credit agency, prior to the
determination of the facility fee or letter of credit fee for the period during
which such Credit Rating shall be in effect or the determination of the
applicable Eurocurrency Margin or EURIBOR Margin at any time, shall be converted
to the nationally recognized equivalent thereof under the rating system employed
by Moody’s, S&P or Fitch, as applicable.

          (c) Letter of Credit Fees. In addition to the fees described in
Section 4.07, the Borrower agrees to pay to the Administrative Agent for the
account of each Bank a letter of credit fee, in respect of any period, at the
respective rates per annum set forth below, on the average daily aggregate
amount of such Bank’s L/C Interest in respect of all Letters of Credit issued
but undrawn during such period. The applicable rate for any period shall be
determined on the basis of the Credit Ratings on the Borrower’s senior unsecured
Debentures during such period, the applicable rate to change when and as such
Credit Ratings change.

32



--------------------------------------------------------------------------------



 



                  Credit Ratings of   Letter of Tier   Borrower’s Debentures  
Credit Fee Rate
1.
  Credit Ratings are better than or equal to at least two of the following
three: (i) A2 by Moody’s, (ii) A by S&P and (iii) A by Fitch     0.150 %  
2.
  Tier 1 shall not apply, and Credit Ratings are better than or equal to at
least two of the following three: (i) A3 by Moody’s, (ii) A- by S&P and (iii) A-
by Fitch     0.190 %
 
           
3.
  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are better than or
equal to at least two of the following three: (i) Baa1 by Moody’s, (ii) BBB+ by
S&P and (iii) BBB+ by Fitch     0.270 %
 
           
4.
  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are better
than or equal to at least two of the following three: (i) Baa2 by Moody’s,
(ii) BBB by S&P and (iii) BBB by Fitch     0.350 %
 
           
5.
  Neither Tier 1, Tier 2, Tier 3 nor Tier 4 shall apply     0.425 %

The letter of credit fee described in this Section 5.04(c) for letters of credit
shall accrue from and including the date of initial issuance to but excluding
the Termination Date or, in the case of any Bank, the earlier date of reduction
to zero of such Bank’s Commitment hereunder, and shall be payable quarterly
during the term of each Bank’s Commitment hereunder, in arrears, not later than
the last day of each January, April, July and October, and, in the case of each
Bank, on the date such Bank’s Commitment shall be reduced to zero.
          (d) Utilization Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Bank a utilization fee at a rate per annum of
0.050% on the sum during the applicable period of the average daily amount of
such Bank’s outstanding Advances and the average daily amount of such Bank’s L/C
Interest. The utilization fee described in this Section 5.04(d) shall accrue
during any period that (and only so long as) the aggregate Dollar Amount of
outstanding Advances and L/C Obligations shall exceed an amount equal to 50% of
the Aggregate Commitments. The utilization fee shall be payable quarterly during
the term of each Bank’s Commitment hereunder, in arrears, not later than the
last day of each January, April, July and October, and, in the case of each
Bank, on the date such Bank’s Commitment shall be reduced to zero.
          SECTION 5.05. Reduction of the Commitments. The Borrower may, upon at
least three (3) Business Days’ written notice to the Administrative Agent,
terminate in whole or reduce ratably in part the respective Commitments of the
Banks; provided that (i) any such reduction shall not cause the Aggregate
Commitments to be less than the Facility Usage at such time, and (ii) in the
case of any partial reduction of the Commitments, such partial reduction

33



--------------------------------------------------------------------------------



 



shall be in an aggregate amount not less than the lesser of (A) $20,000,000 (or
an integral multiple of $5,000,000 in excess thereof) (or the Approximate Dollar
Amounts thereof if denominated in an Agreed Currency other than Dollars) and
(B) the amount by which the Aggregate Commitments exceeds the Facility Usage at
such time.
          SECTION 5.06. Repayment. Each Syndicated Advance shall mature, and the
principal amount thereof shall be due and payable, on the Termination Date. Each
Competitive Bid Advance shall mature, and the principal amount thereof shall be
due and payable, on the last day of the Interest Period therefor.
          SECTION 5.07. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full at the following rates per
annum:
          (a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate
per annum equal at all times during each Interest Period for such Advance to the
Base Rate in effect from time to time, payable quarterly in arrears on the last
day of January, April, July and October and on the date such Base Rate Advance
shall be Converted or paid in full.
          (b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurocurrency Rate for such Interest Period plus the Eurocurrency
Margin (such rate to change when and as the Eurocurrency Margin changes),
payable on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on the date during such Interest Period
which occurs three months after the first day of such Interest Period.
     “Eurocurrency Margin” means, at any time with respect to each Eurocurrency
Rate Advance outstanding at such time (for any Advance in any Agreed Currency
other than Euro), the applicable rate per annum set forth in the table below,
determined in accordance with Section 5.04(b) on the basis of the Credit Ratings
on the Borrower’s senior unsecured Debentures at such time:

                  Credit Ratings of   Eurocurrency Tier   Borrower’s Debentures
  Margin
1.
  Credit Ratings are better than or equal to at least two of the following
three: (i) A2 by Moody’s, (ii) A by S&P and (iii) A by Fitch     0.150 %
 
           
2.
  Tier 1 shall not apply, and Credit Ratings are better than or equal to at
least two of the following three: (i) A3 by Moody’s, (ii) A- by S&P and (iii) A-
by Fitch     0.190 %

34



--------------------------------------------------------------------------------



 



                  Credit Ratings of   Eurocurrency Tier   Borrower’s Debentures
  Margin
3.
  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are better than or
equal to at least two of the following three: (i) Baa1 by Moody’s, (ii) BBB+ by
S&P and (iii) BBB+ by Fitch     0.270 %
 
           
4.
  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are better
than or equal to at least two of the following three: (i) Baa2 by Moody’s,
(ii) BBB by S&P and (iii) BBB by Fitch     0.350 %
 
           
5.
  Neither Tier 1, Tier 2, Tier 3 nor Tier 4 shall apply     0.425 %

          (c) EURIBOR Rate Advances. If such Advance is a EURIBOR Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to EURIBOR for such Interest Period plus the EURIBOR Margin (such rate to change
when and as the EURIBOR Margin changes), payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on the date during such Interest Period which occurs three months after
the first day of such Interest Period.
          “EURIBOR Margin” means, at any time with respect to each EURIBOR Rate
Advance outstanding at such time (for any Advance in Euro), the applicable rate
per annum set forth in the table below, determined in accordance with
Section 5.04(b) on the basis of the Credit Ratings on the Borrower’s senior
unsecured Debentures at such time:

                  Credit Ratings of   EURIBOR Tier   Borrower’s Debentures  
Margin
1.
  Credit Ratings are better than or equal to at least two of the following
three: (i) A2 by Moody’s, (ii) A by S&P and (iii) A by Fitch     0.150 %
 
           
2.
  Tier 1 shall not apply, and Credit Ratings are better than or equal to at
least two of the following three: (i) A3 by Moody’s, (ii) A- by S&P and (iii) A-
by Fitch     0.190 %

35



--------------------------------------------------------------------------------



 



                  Credit Ratings of   EURIBOR Tier   Borrower’s Debentures  
Margin
3.
  Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are better than or
equal to at least two of the following three: (i) Baa1 by Moody’s, (ii) BBB+ by
S&P and (iii) BBB+ by Fitch     0.270 %
 
           
4.
  Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are better
than or equal to at least two of the following three: (i) Baa2 by Moody’s,
(ii) BBB by S&P and (iii) BBB by Fitch     0.350 %
 
           
5.
  Neither Tier 1, Tier 2, Tier 3 nor Tier 4 shall apply     0.425 %

          (d) Competitive Bid Advances. Subject to Section 5.01, if such Advance
is a Competitive Bid Advance, a rate per annum equal (i) in the case of an
Absolute Rate Advance, to the Absolute Rate that shall have been offered by such
Bank pursuant to Section 3.04 in its Competitive Bid Quote related thereto and
accepted by the Borrower pursuant to Section 3.06 in its Notice of Competitive
Bid Borrowing related thereto, (ii) in the case of a Eurocurrency Bid Rate
Advance, to the Eurocurrency Bid Rate calculated on the basis of the Competitive
Bid Margin that shall have been offered by such Bank pursuant to Section 3.04 in
its Competitive Bid Quote related thereto and accepted by the Borrower pursuant
to Section 3.06 in its Notice of Competitive Bid Borrowing related thereto, and
(iii) in the case of a EURIBOR Bid Rate Advance, to the EURIBOR Bid Rate
calculated on the basis of the Competitive Bid Margin that shall have been
offered by such Bank pursuant to Section 3.04 in its Competitive Bid Quote
related thereto and accepted by the Borrower pursuant to Section 3.06 in its
Notice of Competitive Bid Borrowing related thereto, in each case payable on the
last day of the applicable Interest Period and, if such Interest Period has a
duration of more than 90 days or three months, as the case may be, on each day
which occurs during such Interest Period every 90 days or three months, as the
case may be, from the first day of such Interest Period.
          SECTION 5.08. Additional Interest on Eurocurrency Advances and EURIBOR
Advances.
          (a) The Borrower shall pay to each Bank, so long as such Bank shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurocurrency Advance and/or EURIBOR Advance, as
applicable, of such Bank, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times during
the Interest Period for such Advance to the remainder obtained by subtracting
(i) the Eurocurrency Rate or

36



--------------------------------------------------------------------------------



 



EURIBOR, as applicable, for such Interest Period from (ii) the rate obtained by
dividing the applicable rate referred to in clause (i) above by that percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Bank for
such Interest Period, payable on each date on which interest is payable on such
Advance.
          (b) For so long as any Bank is required to make special deposits with
or comply with reserve assets, liquidity, cash margin or other requirements of
any monetary or other authority (including any such requirement imposed by the
Bank of England, the Financial Services Authority, the European Central Bank or
the European System of Central Banks, but excluding requirements reflected in
the Eurocurrency Rate Reserve Percentage) in respect of any of such Bank’s Fixed
Rate Advances, such Bank shall be entitled to require the Borrower to pay,
contemporaneously with each payment of interest on each of such Bank’s Advances
subject to such requirements, additional interest on such Advance at a rate per
annum specified by such Bank to be the cost to such Bank of complying with such
requirements in relation to such Advance.
          (c) Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by such Bank and such Bank shall deliver written
notice thereof to the Borrower through the Administrative Agent; provided that
in the case of any such required reserves, special deposits or other
requirements referred to in paragraph (a) or (b) above that are imposed after
the date of this Agreement, such Bank shall deliver such written notice no later
than 120 days after becoming aware of such required reserves, special deposits
or other requirements, as applicable. The Bank’s determination shall be prima
facie evidence thereof; provided that no challenge to such determination may be
made by the Borrower after the sixtieth day following delivery of such
notification to the Borrower. Such additional interest shall be payable to the
Administrative Agent for the account of such Bank on each date on which interest
is payable for such Advance.
          SECTION 5.09. Interest on Overdue Principal. If any amount of
principal is not paid when due (whether at stated maturity, by acceleration or
otherwise), that amount of principal shall bear interest, from the date on which
such amount is due until such amount is paid in full, payable on demand, at a
rate per annum equal at all times to 2% per annum above the interest rate in
effect from time to time with respect to the applicable Advance.
          SECTION 5.10. Interest Rate Determinations. The Administrative Agent
shall give prompt notice to (i) the Borrower and the Banks, of any applicable
interest rate determined by the Administrative Agent for purposes of
Section 5.07 and the applicable interest rate under Section 5.07(b) and
Section 5.07(c) and (ii) the Borrower and each Bank that is to make a
Eurocurrency Bid Rate Advance or a EURIBOR Bid Rate Advance in connection with
any Notice of Competitive Bid Borrowing, of the applicable rate, if any,
determined by the Administrative Agent for determining the applicable
Eurocurrency Bid Rate or EURIBOR Bid Rate with respect to such Advance.
          SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make (or to Convert Advances into) Eurocurrency Rate Advances or EURIBOR Rate
Advances hereunder pursuant to Section

37



--------------------------------------------------------------------------------



 




5.01(a), (b) that would permit such Bank to demand additional interest or
increased costs pursuant to Section 5.08 or Section 5.13 or (c) that would
permit the Administrative Agent or the Majority Banks pursuant to Section 11.12
to denominate an Advance in Dollars rather than the applicable Agreed Currency.
Such Bank shall, as soon as practicable after becoming aware of any such event
or circumstance, use commercially reasonable efforts, to the extent permitted by
law, to perform its obligations to make Eurocurrency Rate Advances or EURIBOR
Rate Advances through another office or lending office, and with respect to
increased costs or additional interest, to reduce such increased costs or
additional interest (if the use of such other office or lending office or such
reduction would not adversely affect the performance of such obligations or
repayment of the Advances or result in, in any material respect, any increased
cost, loss, liability or other material disadvantage to such Bank in such Bank’s
reasonable judgment), in either case if by taking the action contemplated by the
foregoing, such event or circumstance would cease to exist.
          SECTION 5.12. Optional Prepayments. (a) The Borrower may, upon notice
to the Administrative Agent, given not later than 9:00 a.m. (Chicago time) on
the proposed date of prepayment, in the case of prepayment of an Advance in
Dollars, and 10:00 a.m. (London time) three Business Days before the proposed
date of prepayment, in the case of prepayment of an Advance in an Agreed
Currency other than Dollars, by telephone (to be confirmed immediately in
writing) or facsimile, stating in such notice the proposed date and aggregate
principal amount of the prepayment, and if such notice is given, the Borrower
shall prepay the outstanding principal amount of the Syndicated Advances made as
part of the same Syndicated Borrowing in whole or, in the case of a Syndicated
Borrowing comprised solely of Base Rate Advances, ratably in part, by paying the
principal amount to be prepaid together with accrued interest thereon and other
amounts then due and owing, if any, hereunder to the date of prepayment;
provided that each partial prepayment shall be in an amount not less than
$20,000,000 and in an integral multiple of $5,000,000 in excess thereof (or the
Approximate Dollar Amount if such Syndicated Advances to be so prepaid are
denominated in Agreed Currencies other than Dollars). Each such optional
prepayment shall be applied to prepay ratably the Syndicated Advances of the
several Banks included in such Syndicated Borrowing. If the Borrower prepays any
Syndicated Borrowing consisting of Eurocurrency Rate Advances or EURIBOR Rate
Advances on any day other than the last day of an Interest Period therefor, the
Borrower shall reimburse each Bank for the losses, costs and expenses
contemplated in Section 11.04(b). The Borrower may not, unless otherwise
required hereunder, prepay any Competitive Bid Advance without the consent of
the Bank which shall have extended such Competitive Bid Advance.
          (b) Upon receipt of a notice of prepayment pursuant to this
Section 5.12, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s ratable share, if any, of such prepayment.
In the event the Borrower and a Bank agree to the prepayment to such Bank of a
Competitive Bid Advance, and such prepayment is made, the Borrower thereupon
shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the other Banks thereof.

38



--------------------------------------------------------------------------------



 



          SECTION 5.13. Increased Costs. Subject to Section 5.11, if:
     (a) due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing or committing to
make or making, funding or maintaining any Advances hereunder or issuing or
participating in any Letters of Credit (including, without limitation any
conversion of an Advance denominated in an Agreed Currency other than Euro into
an Advance denominated in Euro); or
     (b) either (i) the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline adopted after the date
hereof and arising out of the July 1988 report of the Basel Committee on Banking
Regulation and Supervisory Practices entitled “International Convergence of
Capital Measurement and Capital Standards” or (ii) compliance by any Bank with
any law or regulation, or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), affects
or would affect the amount of capital required or expected to be maintained by
such Bank or any corporation controlling such Bank and such Bank determines that
the amount of such capital is increased by or based upon the existence of such
Bank’s commitment to lend hereunder and other commitments of this type, or upon
the making or funding of its Advances hereunder or upon the issuing or
maintaining of its L/C Interest hereunder (including, without limitation any
conversion of an Advance denominated in an Agreed Currency other than Euro into
an Advance denominated in Euro),
then the Borrower shall from time to time, upon written demand by such Bank,
which shall be delivered to Borrower no later than 120 days after such Bank
becomes aware of such increased cost or effect on capital referred to in clause
(a) or (b) above (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Bank, within 120 days after
such written demand, additional amounts sufficient to (i) in the case of any of
the events described in clause (a) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than one such
method, the method chosen for application hereunder shall be that method which
most accurately determines such increased cost), and (ii) in the case of any of
the events described in clause (b) above, compensate such Bank in light of such
circumstances, to the extent such Bank reasonably determines such increase in
capital to be allocable to the existence of such Bank’s commitment to lend or
maintain Advances or to issue or maintain its L/C Interests hereunder. A
certificate as to any such amount (demonstrating, in reasonable detail, the
calculations used by such Bank to determine such amount), submitted to the
Borrower and the Administrative Agent by such Bank, shall be prima facie
evidence thereof; provided that no challenge to such determination may be made
by the Borrower after the sixtieth day following delivery of such notification
to the Borrower.
          SECTION 5.14. Payments and Computations. (a) The Borrower shall make
each payment of principal or interest in respect of any Advance or under any
Notes not later than

39



--------------------------------------------------------------------------------



 



12:00 noon (Local Time) on the day when due and in the currency in which such
Advance was made to the Borrower, to the Administrative Agent in same day funds
and without set-off, counterclaim or other deduction; all other payments
hereunder or under the Notes shall be made in Dollars. All payments hereunder
shall be made to the Administrative Agent at (except as set forth in the next
sentence) the Administrative Agent’s address specified in Section 11.02, or at
any other Applicable Lending Office of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, and, in the case of
Syndicated Borrowings, shall be applied ratably by the Administrative Agent
among the Banks. All payments to be made by the Borrower hereunder in any
currency other than Dollars shall be made to the Administrative Agent at the
account for payments in such currency specified by the Administrative Agent in
writing to the Borrower. The Administrative Agent is hereby authorized to charge
the Borrower’s account with the Administrative Agent, after notice to the
Borrower of the amount to be charged, for each payment of principal, interest
and fees as such payment becomes due. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to such payment ratably
(in accordance with all like obligations then due and payable to which such
payment relates) to the Banks for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Bank, to such Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.
          (b) Notwithstanding the foregoing provisions of this Section 5.14, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Banks in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.
          (c) All computations of interest based on the Base Rate shall, to the
extent such Base Rate is determined by reference to the Prime Rate, be made on
the basis of a year of 365 or 366 days, as the case may be, and all other
calculations of interest, facility fees, utilization fees and letter of credit
fees shall be made on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes in the absence of manifest error. No
challenge to any determination by the Administrative Agent pursuant to this
subsection may be made by the Borrower after the sixtieth day following delivery
to the Borrower of written notification of such determination.
          (d) Whenever any payment hereunder or under any Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or utilization
fee, as the case may be. If such extension would cause such payment with respect
to a Eurocurrency Advance or EURIBOR Advance to be made in the next following
calendar month, such payment shall be made on the immediately preceding

40



--------------------------------------------------------------------------------



 



applicable Business Day and the period of time during which such payment would
have been outstanding but for compliance with this provision shall not be
included in the computation of payment of interest with respect thereto.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.
          SECTION 5.15. Taxes. (a) Any and all payments by the Borrower
hereunder or under any Notes shall be made, in accordance with Section 5.14,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, (i) in the case of each Bank and the Administrative
Agent, taxes imposed on any of its overall net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof, and (ii) in the case of each Bank, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof (all such taxes,
levies, imposts, deductions, charges, withholdings and liabilities, less the
exclusions described in clauses (i) and (ii) above, being hereinafter referred
to as “Taxes”).
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise (i) from any payment made hereunder or under the
Notes to any Applicable Lending Office listed on Schedule 1.02 or to any lending
or other office established pursuant to Section 5.11 or otherwise in accordance
with this Agreement with respect to Advances made or to be made under this
Agreement or (ii) from the execution or delivery of this Agreement or the Notes
or any amendment hereto or thereto (hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each Bank and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.15) incurred by such Bank or the Administrative Agent (as the case may
be) or any liability incurred by such Bank or the Administrative Agent (as the
case may be) (including penalties and interest unless caused by the gross
negligence or willful misconduct of such Bank or the Administrative Agent, as
the case may be) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 120 days from the date such Bank or the Administrative
Agent (as the case may be) makes written demand therefor, which demand shall be
made within 120 days after such Bank or the Administrative Agent, as applicable,
becomes aware of the imposition on it of such Tax or Other Tax or the incurrence
by

41



--------------------------------------------------------------------------------



 



it of such liability and which demand shall demonstrate, in reasonable detail,
the circumstances concerning the imposition of, and the calculations used to
determine, such Taxes or Other Taxes.
          (d) Each Bank that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)) shall submit to the Borrower, on or before the date it becomes a
party to this Agreement, duly completed and signed copies of (i) either Form
W-8BEN or any successor thereto (relating to such Bank and entitling it to a
complete exemption from withholding on all amounts to be received by such Bank
at any Applicable Lending Office designated by such Bank, including fees,
pursuant to this Agreement and the Advances) or Form W-8ECI or any successor
thereto (relating to all amounts to be received by such Bank at any Applicable
Lending Office designated by such Bank, including fees, pursuant to this
Agreement and the Advances) of the United States Internal Revenue Service and
Form W-8 or W-9, as the case may be (relating to the exemption from United
States federal income tax backup withholding) or (ii) if the Bank is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and does not
comply with the requirements of clause (i) above, (x) a certificate
substantially in the form of Exhibit 5.15(d) (any such certificate, a
“Section 5.15(d)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or any successor thereto.
Thereafter and from time to time, each such Bank shall submit to the Borrower
such additional duly completed and signed copies of one or the other of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (i) requested by the
Borrower from such Bank and (ii) required under then current United States law
or regulations to avoid United States withholding taxes on payments in respect
of all amounts to be received by such Bank at any Applicable Lending Office
designated by such Bank, including fees, pursuant to this Agreement or the
Advances. Upon the request of the Borrower, each Bank that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower promptly following the Borrower’s request therefor a certificate
to the effect that it is such a United States person and certification of its
taxpayer identification number on Form W-9. If any Bank determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower any form or certificate that such Bank is obligated to submit pursuant
to this subsection, or that such Bank is required to withdraw or cancel any such
form or certificate previously submitted, such Bank shall promptly notify the
Borrower of such fact; provided, however, that delivery of such notice shall not
preclude the exercise by such Bank of any of its rights under this Section 5.15.
No amount that shall be required to be paid by the Borrower pursuant to
subsections (a), (b) or (c) of this Section 5.15 shall be payable by the
Borrower to any Bank that (i) is not, on the date this Agreement is executed by
such Bank, either (x) required to submit Form W-8BEN or any successor thereto
(relating to such Bank and entitling it to a complete exemption from withholding
on all amounts to be received by such Bank at any Applicable Lending Office
designated by such Bank, including fees, pursuant to this Agreement and the
Advances) or Form W-8ECI or any successor thereto (relating to all amounts to be
received by such Bank at any Applicable Lending Office designated by such Bank,
including fees, pursuant to this Agreement and the Advances) and a
Section 5.15(d)(ii) Certificate, as the case may be, or (y) a United States
person (as such term is defined in Section 7701(a)(30) of the Code), or
(ii) shall have failed to submit to the Borrower any form or certificate that
such Bank shall have been required to file pursuant to this subsection and shall
have been entitled to file under applicable law.

42



--------------------------------------------------------------------------------



 



          (e) Any Bank claiming additional amounts payable pursuant to this
Section 5.15 shall use reasonable efforts to change the jurisdiction of its
office or Applicable Lending Office if the making of such change would avoid the
need for, or reduce the amount of, any additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Bank, be otherwise
materially disadvantageous to such Bank.
          SECTION 5.16. Noteless Agreement; Evidence of Indebtedness. (a) Each
Bank shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Bank resulting from each
Advance made by such Bank from time to time, including the amounts of principal
and interest payable and paid to such Bank from time hereunder.
          (b) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the currency in which such
Advance is denominated and Type thereof and the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Bank’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Advances therein recorded; provided, however, that the failure of
the Administrative Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Borrowings in accordance with their terms.
          (d) Any Bank may request that its Advances be evidenced by a
promissory note (each a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Bank a Note or separate Notes evidencing such
Syndicated Advances and Competitive Bid Advances, at such Bank’s request,
payable to the order of such Bank in a form or forms supplied by the
Administrative Agent. Thereafter, the Advances evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 11.06) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 11.06, except to the
extent that any such Bank or assignee subsequently returns any such Note for
cancellation and requests that such Advances once again be evidenced as
described in paragraphs (a) and (b) above.
          SECTION 5.17. Sharing of Payments, Etc. Except for payments made
pursuant to Section 5.18, if any Bank shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Advance made by it or any L/C Interest in excess of
its ratable share of all payments obtained by Banks on account of, as
applicable, the Advances comprising the Borrowing (whether the Borrowing to
which it shall be applied is a Syndicated Borrowing or a Competitive Bid
Borrowing) to which such Advance relates or in respect of the Letter of Credit
to which such L/C Interest relates, such Bank shall forthwith purchase from the
other Banks which shall then have Advances outstanding comprising a part of such
Borrowing participations in the Advances comprising a part of such Borrowing
(or, as applicable, purchase from the other Banks participations in the L/C
Interests in the related Letter of Credit) as shall be necessary to cause such
purchasing Bank to share the

43



--------------------------------------------------------------------------------



 



excess payment (net of any expenses which may be incurred by such Bank in
obtaining or preserving such excess payment) ratably with respect to such
Borrowing or Letter of Credit with each of such other Banks. If all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each selling Bank shall be rescinded and such selling
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such selling Bank’s ratable share
(according to the proportion of (i) the amount of such selling Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 5.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Bank to exercise any
right it may have of set-off, bankers’ lien, counterclaim or similar right or
shall affect the right of any Bank to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower not evidenced by this Agreement or the Notes. If under any
applicable bankruptcy, insolvency or other similar law, any Bank obtains a
secured claim in lieu of a set-off or other payment to which this Section 5.17
would apply, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 5.17 to share in the benefits of any recovery
on such secured claim.
          SECTION 5.18. Termination and Prepayment with Respect to any Bank.
(a) In addition to the right of the Borrower to terminate in whole or reduce
ratably the unused portion of the Commitments as described in Section 5.05 and
the right of the Borrower to ratably prepay Advances as described in
Section 5.12, the Borrower shall have the right to terminate the unused portion
of the Commitment of any Bank and to prepay all outstanding Advances made by
such Bank in the manner described in this Section 5.18 if the Borrower shall
have received notice (a “Special Notice”) that such Bank (i) cannot extend a
Eurocurrency Rate Advance and/or EURIBOR Rate Advance and shall exercise its
rights pursuant to Section 5.01(a), (ii) claims additional interest pursuant to
Section 5.08, (iii) claims reimbursement for increased costs or reduced returns
pursuant to Section 5.13, (iv) claims reimbursement for Taxes or Other Taxes
pursuant to Section 5.15 or (v) elects not to make an Advance in the applicable
Agreed Currency pursuant to Section 11.12.
          (b) Upon receipt by the Borrower of a Special Notice from any Bank,
the Borrower may elect to terminate the unused portion of the Commitment of such
Bank by giving notice thereof (a “Termination Notice”) to such Bank and to the
Administrative Agent on or before the thirtieth day following the date of such
Special Notice, specifying therein (i) the name of such Bank (“Terminated
Bank”), (ii) the proposed effective date of termination (“Bank Termination
Date”) of the unused portion of such Terminated Bank’s Commitment, which date
shall not in any event be less than five Business Days following the date of
such Termination Notice, (iii) one or more commercial banks (each, a “Successor
Bank”), each such Successor Bank having a combined capital, surplus (or its
equivalent) and undivided profits in an amount not less than U.S. $500,000,000
(or its equivalent in another currency), which Successor Bank or Successor Banks
shall have agreed, in the aggregate, to succeed to the entire Commitment of such
Terminated Bank on the Bank Termination Date.

44



--------------------------------------------------------------------------------



 



          (c) Unless the Borrower shall have elected, as evidenced by its
Termination Notice, to prepay all the Advances made by a Terminated Bank
outstanding as of the Bank Termination Date, any Advance (each a “TB Advance”)
made by such Terminated Bank having an Interest Period ending after the Bank
Termination Date shall remain outstanding until the last day of such Interest
Period (unless required to be paid earlier in accordance with the terms of this
Agreement). On the last day of the then current Interest Period in respect of
each TB Advance, the Successor Bank shall extend an Advance to the Borrower in a
principal amount corresponding to such TB Advance, and having an Interest Period
of the type specified in the Notice of Interest Rate Election that would
otherwise have applied to such TB Advance, and the proceeds of such Advance from
the Successor Bank shall be used by the Borrower to repay such TB Advance to the
Terminated Bank. The Successor Bank or Successor Banks specified by the Borrower
in a Termination Notice shall have agreed, prior to the Bank Termination Date,
to succeed, in the aggregate, to the entire Commitment of such Terminated Bank
on the Bank Termination Date which succession shall, with respect to the unused
portion of such Terminated Bank’s Commitment as of such Bank Termination Date,
become effective as of the Bank Termination Date and, with respect to the
remaining portion of such Terminated Bank’s Commitment, become effective as and
when such Terminated Bank’s Advances are repaid.
          (d) If the Borrower shall have elected, as evidenced by its
Termination Notice, to prepay all the Advances made by a Terminated Bank
outstanding as of the Bank Termination Date, the Successor Bank or Successor
Banks shall in the aggregate extend to the Borrower, on the Bank Termination
Date, Advances (with interest at a rate to be agreed upon by the Borrower and
each Successor Bank) corresponding in respective amounts to each Advance being
prepaid as of such date, each of which Advances shall have an Interest Period
beginning on the Bank Termination Date and ending on the last day of the
Interest Period of the Advance being prepaid to which it corresponds; provided
that, upon the mutual agreement of the Borrower and the Successor Bank (or
Successor Banks, as applicable) and notice thereof to the Administrative Agent,
the Borrower may elect not to require the Successor Bank (or Successor Banks, as
applicable) to extend Competitive Bid Advances in substitution for the
Competitive Bid Advances extended by the Terminated Bank.
          (e) Each such termination pursuant to this Section 5.18 shall be
effective on the Bank Termination Date proposed by the Borrower in the related
Termination Notice if (i) no Event of Default shall have occurred prior to such
date and be continuing on such date, (ii) in the event the Borrower shall have
elected to prepay all Advances made by such Terminated Bank outstanding as of
such date, (A) the Borrower shall have prepaid the outstanding aggregate amount
of all Advances made by the Terminated Bank, together with accrued interest to
such date on the amount prepaid and all other amounts payable to such Bank as of
such date and (B) the Successor Bank or Successor Banks shall have extended to
the Borrower Advances equal in aggregate amount to the Advances of the
Terminated Bank being prepaid as required pursuant to Section 5.18(d), and
(iii) the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Successor Bank or Successor
Banks shall have agreed in the aggregate to succeed to the entire Commitment of
the Terminated Bank in accordance with this Section 5.18. On a Bank Termination
Date, the applicable Successor Bank (or Successor Banks, as applicable) shall
succeed to the L/C Interests of the Terminated Bank, and the Terminated Bank
shall thereafter cease to have any L/C Interest or any participation in, or
liability for any drawings made under, any Letter of Credit.

45



--------------------------------------------------------------------------------



 



          (f) Subject to subsection (e) above, on the Bank Termination Date,
(i) each Successor Bank shall become a party to this Agreement as if such
Successor Bank shall have been named on the signature pages hereof, and such
Successor Bank shall have all the rights and obligations of a “Bank” hereunder
and (ii) the Terminated Bank shall have no further Commitment under this
Agreement (other than with respect to Advances, if any, made by such Bank which
remain outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances. The termination of any Bank’s Commitment and the
prepayment of such Bank’s Advances pursuant to this Section 5.18 shall not
relieve or satisfy the obligations of the Borrower to make any such prepayments
free and clear of all Taxes, to reimburse such Bank for all Other Taxes and for
all increased costs pursuant to Section 5.13, or to comply with all other terms
and conditions of this Agreement (including, without limitation, Section 11.04).
A Successor Bank shall be subject to the Syndicated Reduction (or, in the case
of more than one Successor Bank, its ratable share of the Syndicated Reduction)
of the Terminated Bank it succeeds upon the Bank Termination Date applicable to
such successor.
ARTICLE VI
CONDITIONS PRECEDENT
          SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance or for an Issuing Bank to issue the initial Letter of Credit
hereunder (whichever shall first be requested by the Borrower) is subject to the
condition precedent that the Administrative Agent shall have received all of the
following:
          (a) Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and any Notes, and of all documents
evidencing other necessary corporate action with respect to this Agreement and
any Notes.
          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and any Notes and the other documents
or certificates to be delivered pursuant to this Agreement.
          (c) A certificate, signed by the chief financial officer of the
Borrower, stating that as of the date hereof (i) all representations and
warranties in this Agreement are correct, (ii) no Event of Default or event
which, with notice or the lapse of time or both, would constitute an Event of
Default has occurred and is continuing and (iii) there are no unreimbursed
drawings under any Existing Letter of Credit.
          (d) A favorable opinion of the General Counsel or Associate General
Counsel of the Borrower, substantially in the form set forth in Exhibit 6.01(d)
hereto.

46



--------------------------------------------------------------------------------



 



          SECTION 6.02. Conditions Precedent to Each Borrowing. The obligation
of each Bank to make an Advance on the occasion of each Borrowing (including the
First Borrowing) or for any Issuing Bank to issue any Letter of Credit shall be
subject to the additional conditions precedent that on the date of such
Borrowing or issuance of such Letter of Credit (a) immediately before and after
giving effect to such Borrowing and to the application of proceeds therefrom, or
(as applicable) immediately before and after the issuance of such Letter of
Credit, the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing, or (as applicable) the submission of a request for
issuance of a Letter of Credit, shall be deemed to constitute a representation
and warranty by the Borrower that on the date of such Borrowing or such
issuance, immediately before and after giving effect thereto and to the
application of the proceeds therefrom (in the case of a Borrowing), such
statements are true):

  (i)   The representations and warranties contained in Section 7.01 (other than
subsections (e), (f) and (i) thereof) are correct on and as of the date of such
Borrowing as though made on and as of such date,     (ii)   No event has
occurred and is continuing, or would result from such Borrowing (or from the
application of the proceeds therefrom) or from the issuance of such Letter of
Credit, which constitutes an Event of Default or which would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
and     (iii)   The Facility Usage at such time does not exceed the Aggregate
Commitments at such time,

and (b) the Administrative Agent shall have received such other documents as any
Bank through the Administrative Agent may reasonably request related to clauses
(a)(i) or (a)(ii) above.
          SECTION 6.03. Termination of Existing Credit Agreements. The Borrower
hereby terminates the commitments of all lenders under the Existing Credit
Agreements and represents to the Administrative Agent and the Banks that all
outstanding obligations, if any, under the Existing Credit Agreements have been
repaid in full except for the obligations with respect to the Existing Letters
of Credit which shall be deemed Letters of Credit outstanding under this
Agreement as of the date hereof. Each of the Banks party to this Agreement which
is also a lender or, with respect to JPMorgan Chase Bank, N.A., the
administrative agent and a lender, under the Existing Credit Agreements hereby
agrees that, for purposes of the Existing Credit Agreements, the termination set
forth in the preceding sentence is sufficient to terminate the obligations of
the Borrower under the Existing Credit Agreements and hereby waives receipt of
any additional written notice and satisfaction of any other condition required
to terminate the Existing Credit Agreements in accordance with their terms.

47



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES
          SECTION 7.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) Corporate Existence and Standing. The Borrower and each Material
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify would have a material adverse effect on the financial
condition or operations of the Borrower.
          (b) Authorization; No Violation. The execution, delivery and
performance by the Borrower of this Agreement and the Notes are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) any law or any contractual restriction binding on or affecting the
Borrower.
          (c) Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or any Notes.
          (d) Validity. This Agreement is, and any Notes when delivered will be,
the legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
          (e) Litigation. Except as disclosed by the Borrower in its SEC filings
prior to the date hereof, there is no pending or, to the knowledge of the
Borrower, threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower or which purports to affect the
legality, validity or enforceability of this Agreement or any Note to be
delivered by it.
          (f) Financial Statements; No Material Adverse Change. The Consolidated
balance sheet at December 31, 2005 and the related Consolidated statements of
income, cash flows and shareholder’s equity and comprehensive income for the
period then ended of the Borrower and its Consolidated Subsidiaries present
fairly in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries at December 31, 2005 and the results of the operations
and cash flows of the Borrower and its Consolidated Subsidiaries for the year
then ended, in conformity with generally accepted accounting principles applied
on a basis consistent with that of the preceding year except as discussed in
Note 1 to the Consolidated financial statements. Subject to year-end audit
adjustments, the Consolidated balance sheet at September 30, 2006 and the
related Consolidated statements of income and cash flows for the

48



--------------------------------------------------------------------------------



 



three quarters then ended of the Borrower and its Consolidated Subsidiaries
present fairly in all material respects the financial condition of the Borrower
and its Consolidated Subsidiaries at September 30, 2006 and the results of the
operations and cash flows of the Borrower and its Consolidated Subsidiaries for
the three quarters then ended, in conformity with generally accepted accounting
principles consistently applied except as discussed in Note 1 to the
Consolidated financial statements. Since December 31, 2005, except as disclosed
in filings with the SEC prior to the date of this Agreement, there has been no
material adverse change in such financial condition or operations.
          (g) Investment Company Act. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
          (h) Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of purchasing or carrying Margin Stock. The value of the
Margin Stock owned directly or indirectly by the Borrower or any Subsidiary
which is subject to any arrangement (as such term is used in Section 221.2(g) of
Regulation U issued by the Board of Governors of the Federal Reserve System)
hereunder is less than an amount equal to 25% of the value of all assets of the
Borrower and/or such Subsidiary subject to such arrangement.
          (i) Environmental Matters. The operations of the Borrower and each
Material Subsidiary comply in all material respects with all Environmental Laws,
the noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower.
ARTICLE VIII
COVENANTS
          SECTION 8.01. Affirmative Covenants of the Borrower. So long as any
Advance shall remain unpaid, any L/C Obligations shall remain outstanding or any
Bank shall have any Commitment, the Borrower will:
          (a) Payment of Taxes, Etc. Pay and discharge, and cause each Material
Subsidiary to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income, profit or property, and (ii) all lawful claims which, if
unpaid, might by law become a lien upon its property; provided, however, that
neither the Borrower nor any Material Subsidiary shall be required to pay or
discharge any such tax, assessment, charge or claim which is being contested in
good faith and by proper proceedings and with respect to which the Borrower
shall have established appropriate reserves in accordance with generally
accepted accounting principles.
          (b) Maintenance of Insurance. Maintain, and cause each Material
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by (or, as applicable, self-insure in a manner and to an extent not
inconsistent with conventions observed by) companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower or such Material Subsidiary operates.

49



--------------------------------------------------------------------------------



 



          (c) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights (charter and statutory), and franchises, except as otherwise
permitted by Section 8.02(c); provided, however, that neither the Borrower nor
any Material Subsidiary shall be required to preserve any right or franchise if
the Board of Directors of the Borrower shall determine that the preservation
thereof is no longer desirable in the conduct of business of the Borrower or
such Material Subsidiary, as the case may be, and that the loss thereof is not
materially adverse to the financial condition or operations of the Borrower.
          (d) Compliance with Laws, Etc. Comply, and cause each Material
Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, all Environmental Laws), noncompliance with which would materially
adversely affect the financial condition or operations of the Borrower.
          (e) Keeping of Books. Keep, and cause each Material Subsidiary to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each Material Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
          (f) Inspection. Permit, and cause each Material Subsidiary to permit,
the Administrative Agent, and its representatives and agents, to inspect any of
the properties, corporate books and financial records of the Borrower and its
Material Subsidiaries, to examine and make copies of the books of account and
other financial records of the Borrower and its Material Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and its Material
Subsidiaries with, and to be advised as to the same by, their respective
officers or directors, at such reasonable times during normal business hours and
intervals as the Administrative Agent may reasonably designate.
          (g) Reporting Requirements. Furnish to the Administrative Agent in
sufficient copies for distribution to each Bank:

  (i)   As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) 55 days after the end of each of the first three
quarters of each fiscal year of the Borrower, a Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such quarter and
a Consolidated statement of income and cash flows (or Consolidated statement of
changes in financial position, as the case may be) of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of the Borrower (it being understood that the certification
provided by the chief financial officer pursuant to Section 906 of the
Sarbanes-Oxley Act of 2002 is acceptable for this purpose); provided, however,
that at any time the Borrower shall be subject to the

50



--------------------------------------------------------------------------------



 



      reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Borrower and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);     (ii)   As soon as available and
in any event within the earlier of (A) five (5) days after the time period
specified by the SEC under the Exchange Act for annual reporting or (B) 100 days
after the end of each fiscal year of the Borrower, a Consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such year and
a Consolidated statement of income, cash flows and shareholder’s equity and
comprehensive income of the Borrower and its Consolidated Subsidiaries for such
fiscal year and accompanied by (A) a report of PricewaterhouseCoopers LLP, or
other independent public accountants of nationally recognized standing, on the
results of their examination of the Consolidated annual financial statements of
the Borrower and its Consolidated Subsidiaries, which report shall be
unqualified or shall be otherwise reasonably acceptable to the Majority Banks;
provided that such report may set forth qualifications to the extent such
qualifications pertain solely to changes in generally accepted accounting
principles from such principles applied during earlier accounting periods, the
implementation of which changes (with the concurrence of such accountants) is
reflected in the financial statements accompanying such report, and (B) a
certificate of such accountants substantially in the form of Exhibit
8.01(g)(ii); and provided further, that at any time the Borrower shall be
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, delivery within the time period specified above of copies of the annual
balance sheets and statements on Form 10-K of the Borrower and its Consolidated
Subsidiaries for such annual period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (ii);     (iii)   Promptly after the
sending or filing thereof, copies of all reports which the Borrower files with
the SEC under the Exchange Act;

provided, that such quarterly and annual financial statements and reports filed
with the SEC required pursuant to clauses (i), (ii) and (iii) above shall be
deemed delivered to the Administrative Agent on the earlier of the date such
statements or reports are available at (i) www.sec.gov and (ii) the Borrower’s
website at www.baxter.com;

  (iv)   Together with the financial statements required pursuant to clauses
(i) and (ii) above, a certificate signed by the chief financial officer of the
Borrower (A) stating that no Event of Default or event

51



--------------------------------------------------------------------------------



 



      which, with notice or the lapse of time or both, would constitute an Event
of Default exists or, if any does exist, stating the nature and status thereof
and describing the action the Borrower proposes to take with respect thereto and
(B) demonstrating, in reasonable detail, the calculations used by such officer
to determine compliance with the financial covenants contained in
Sections 8.02(a) and 8.02(b);     (v)   With respect to each fiscal year for
which the Borrower shall have an aggregate Unfunded Liability of $100,000,000 or
more for all of its single employer pension benefit plans covered by Title IV of
ERISA (calculated as of the valuation date for each such plan’s plan year
commencing in such fiscal year) and all multi-employer pension benefit plans
covered by Title IV of ERISA to which the Borrower has an obligation to
contribute (calculated as if a complete withdrawal occurred on the first day of
such fiscal year), as soon as available, and in any event within ten months
after the end of such fiscal year, a statement of Unfunded Liabilities of each
such plan, certified as correct by an actuary enrolled in accordance with
regulations under ERISA and a statement of estimated withdrawal liability as of
the most recent plan year end as customarily prepared by the trustees under the
multi-employer plans to which the Borrower has an obligation to contribute;    
(vi)   As soon as possible, and in any event within 30 days after the occurrence
of each event the Borrower knows is or may be a Reportable Event (as defined in
Section 4043 of ERISA) with respect to any Plan with an Unfunded Liability in
excess of $100,000,000, other than a Reportable Event with respect to which the
Pension Benefit Guaranty Corporation has waived reporting, a statement signed by
the chief financial officer of the Borrower describing such reportable event and
the action which the Borrower proposes to take with respect thereto; and    
(vii)   As soon as possible, and in any event within five Business Days after
the Borrower shall become aware of the occurrence of each Event of Default or
each event which, with notice or lapse of time or both, would constitute an
Event of Default, which Event of Default or event is continuing on the date of
such statement, a statement of the chief financial officer of the Borrower
setting forth details of such Event of Default or event and the action which the
Borrower proposes to take with respect thereto.

          (h) Use of Proceeds. Use the proceeds of Borrowings made under or
Letters of Credit issued in accordance with this Agreement for general corporate
purposes not in violation of any applicable law or regulation (including,
without limitation, Regulation U and X of the Board of Governors of the Federal
Reserve System (the “Margin Regulations”)). Without

52



--------------------------------------------------------------------------------



 




limiting the generality of the foregoing, the Borrower may use the credit
facilities provided by this Agreement in support of its commercial paper
program. With respect to any Borrowing the proceeds of which shall be used to
purchase or carry Margin Stock, the Borrower shall include in the Notice of
Borrowing for such Borrowing such information as shall enable the Banks and the
Borrower to comply with the Margin Regulations.
          SECTION 8.02. Negative Covenants of the Borrower. So long as any
Advance shall remain unpaid, any L/C Obligations shall remain outstanding or any
Bank shall have any Commitment, the Borrower will not:
          (a) Liens, Etc. Suffer to exist, create, assume or incur, or permit
any of its Material Subsidiaries to suffer to exist, create, assume or incur,
any Security Interest, or assign, or permit any of its Material Subsidiaries to
assign, any right to receive income, in each case to secure Debt or any other
obligation or liability, other than:

  (i)   Any Security Interest to secure Debt or any other obligation or
liability of any Material Subsidiary to the Borrower.     (ii)   Mechanics’,
materialmen’s, carriers’ or other like liens arising in the ordinary course of
business (including construction of facilities) in respect of obligations which
are not due or which are being contested in good faith and for which reasonable
reserves have been established.     (iii)   Any Security Interest arising by
reason of deposits with, or the giving of any form of security to, any
governmental agency or any body created or approved by law or governmental
regulation which is required by law or governmental regulation as a condition to
the transaction of any business, or the exercise of any privilege, franchise or
license.     (iv)   Security Interests for taxes, assessments or governmental
charges or levies not yet delinquent or Security Interests for taxes,
assessments or governmental charges or levies already delinquent but the
validity of which is being contested in good faith and for which reasonable
reserves have been established.     (v)   Security Interests (including judgment
liens) arising in connection with legal proceedings so long as such proceedings
are being contested in good faith and, in the case of judgment liens, execution
thereon is stayed.     (vi)   Landlords’ liens on fixtures located on premises
leased by the Borrower or one of its Material Subsidiaries in the ordinary
course of business.     (vii)   Security Interests arising in connection with
contracts and subcontracts with or made at the request of the United States of

53



--------------------------------------------------------------------------------



 



      America, any state thereof, or any department, agency or instrumentality
of the United States or any state thereof for obligations not yet delinquent.  
  (viii)   Any Security Interest arising by reason of deposits to qualify the
Borrower or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws.     (ix)   Any purchase money
Security Interest claimed by sellers of goods on ordinary trade terms provided
that no financing statement has been filed to perfect such Security Interest.  
  (x)   The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date.     (xi)   Security Interests on (i) property of a corporation or firm
existing at the time such corporation is merged or consolidated with the
Borrower or any Subsidiary or at the time of a sale, lease or other disposition
of the properties of a corporation or a firm as an entirety (or the properties
of a corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Borrower or a Subsidiary; or
(ii) property comprising machinery, equipment or real property acquired by the
Borrower or any of its Subsidiaries, which Security Interests shall have existed
at the time of such acquisition and secure obligations assumed by the Borrower
or such Subsidiary in connection with such acquisition; provided that the
Security Interests of the type described in this paragraph (xi) shall not attach
to or affect property owned by the Borrower or such Subsidiary prior to the
event referred to in this paragraph (xi).     (xii)   Security Interests arising
in connection with the sale, assignment or other transfer by the Borrower or any
Material Subsidiary of accounts receivable, lease receivables or other payment
obligations (any of the foregoing being a “Receivable”) owing to the Borrower or
any Subsidiary or any interest in any of the foregoing (together in each case
with any collections and other proceeds thereof and any collateral, guaranties
or other property or claims in favor of the Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of any such Receivables),
in each case whether such sale, assignment or other transfer constitutes a “true
sale” or a secured financing for accounting, tax or any other purpose; provided
that either (i) such sale, assignment or other transfer shall have been made as
part of a sale of the business out of which the

54



--------------------------------------------------------------------------------



 



      applicable Receivables arose, (ii) such sale, assignment or other transfer
is made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding investment or claim held at any time by purchasers,
assignees or other transferees of (or of interests in) such Receivables (as
determined by the Borrower using any reasonable methods) shall not exceed an
amount equal to 10% of the Consolidated total assets of the Borrower and its
Consolidated Subsidiaries at such time.     (xiii)   Security Interests securing
non-recourse obligations in connection with leveraged or single-investor lease
transactions.     (xiv)   Security Interests securing the performance of any
contract or undertaking made in the ordinary course of business (as such
business is currently conducted) other than for the borrowing of money.     (xv)
  Any Security Interest granted by the Borrower or any Material Subsidiary of
the Borrower; provided, that (i) the property which is subject to such Security
Interest is a parcel of real property, a manufacturing plant, manufacturing
equipment, a warehouse, or an office building hereafter acquired, constructed,
developed or improved by the Borrower or such Material Subsidiary, and (ii) such
Security Interest is created prior to or contemporaneously with, or within
120 days after (x) in the case of acquisition of such property, the completion
of such acquisition and (y) in the case of the construction, development or
improvement of such property, the later to occur of the completion of such
construction, development or improvement or the commencement of operations, use
or commercial production (exclusive of test and start-up periods) of such
property, and such Security Interest secures or provides for the payment of all
or any part of the acquisition cost of such property or the cost of
construction, development or improvement thereof, as the case may be.     (xvi)
  Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Borrower or any Material Subsidiary.    
(xvii)   Any Security Interest that secures an obligation owed to the United
States of America or any state, territory or possession of the United States of
America, any political subdivision of any of the foregoing or the District of
Columbia (each, a “Governmental Entity”) in

55



--------------------------------------------------------------------------------



 



      connection with a bond or other obligation issued by a Government Entity
to finance the construction or acquisition by the Borrower or any Material
Subsidiary of any manufacturing plant, warehouse, office building or parcel of
real property (including fixtures).     (xviii)   Any Security Interest in
deposits or cash equivalent investments pledged with a financial institution for
the sole purpose of implementing a hedging or financing arrangement commonly
known as a “back-to-back” loan arrangement, provided in each case that neither
the assets subject to such Security Interest nor the Debt incurred in connection
therewith are reflected on the Consolidated balance sheet of the Borrower.    
(xix)   Any extension, renewal or refunding (or successive extensions, renewals
or refundings) in whole or in part of any Debt or any other obligation or
liability secured by any Security Interest referred to in the foregoing
paragraphs (i) through (xviii), provided that the principal amount of Debt or
any other obligation or liability secured by such Security Interest shall not
exceed the principal amount outstanding immediately prior to such extension,
renewal or refunding, and that the Security Interest securing such Debt or other
obligation or liability shall be limited to the property which, immediately
prior to such extension, renewal or refunding secured such Debt or other
obligation or liability and additions to such property.

          Notwithstanding the foregoing provisions of this Section 8.02(a), the
Borrower and its Material Subsidiaries may, at any time, suffer to exist, issue,
incur, assume and guarantee Secured Debt (in addition to Secured Debt permitted
to be secured under the foregoing paragraphs (i) through (xix)), provided that
the aggregate amount of such Secured Debt, together with the aggregate amount of
all other Secured Debt (not including Secured Debt permitted to be secured under
the foregoing paragraphs (i) through (xix)) of the Borrower and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after the date hereof, does not at such time exceed 10% of Consolidated Net
Tangible Assets.
          (b) Limitation on Debt. Permit (i) Consolidated Adjusted Debt of the
Borrower and its Consolidated Subsidiaries at any time to exceed (ii) an amount
equal to 55% of Consolidated Capitalization at such time.
          (c) Merger, Etc.

  (i)   Merge or consolidate with or into, or Transfer Assets to, any Person,
except that the Borrower may (A) merge or consolidate with any corporation,
including any Subsidiary, which is a U.S. Corporation and (B) Transfer Assets to
any Subsidiary which is a U.S. Corporation; provided, in each case described in
clause (A) and (B) above, that (x) immediately after giving effect to such

56



--------------------------------------------------------------------------------



 



      transaction, no event shall have occurred and be continuing which
constitutes an Event of Default or which with the giving of notice or lapse of
time or both would constitute an Event of Default and (y) in the case of any
merger or consolidation to which the Borrower shall be a party, the survivor of
such merger or consolidation shall be the Borrower.     (ii)   Permit any
Material Subsidiary to merge or consolidate with or into, or Transfer Assets to,
any Person unless, immediately after giving effect to such transaction, no event
shall have occurred and be continuing which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would constitute an
Event of Default.

          For purposes of this Section 8.02(c): “Transfer Assets” means, when
referring to the Borrower, the conveyance, transfer, lease or other disposition
(whether in one transaction or in a series of transactions) of all or
substantially all of the assets of the Borrower or of the Borrower and its
Subsidiaries considered as a whole and means, when referring to a Subsidiary,
the conveyance, transfer, lease or other disposition (whether in one transaction
or in a series of transactions) of all or substantially all of the assets of
such Subsidiary; and “U.S. Corporation” means a corporation organized and
existing under the laws of the United States, any state thereof or the District
of Columbia.
ARTICLE IX
EVENTS OF DEFAULT
          SECTION 9.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to (i) pay any installment of interest on
any Advance or any facility fee payable under Section 5.04(a), any utilization
fee payable under Section 5.04(d) or any letter of credit fee payable under
Section 4.07 or Section 5.04(c), in each case when due and such default
continues for five days, or (ii) pay any amount of principal of any Advance when
due; or
          (b) Any representation or warranty made or deemed made by the Borrower
(or any of its officers) in connection with this Agreement, any Advance or
Letter of Credit shall prove to have been incorrect in any material respect when
made or deemed made; or
          (c) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 8.02(a) or 8.02(b) of this Agreement on its
part to be performed or observed and such failure shall remain unremedied on the
earlier to occur of (i) or (ii): (i) the date 30 days after the Borrower shall
have become aware of such failure or (ii) the date that financial statements of
the Borrower shall be available from which it may be ascertained that such
failure to perform or observe such term, covenant or agreement shall have
occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Borrower
shall file (or, if earlier, the date the Borrower shall have

57



--------------------------------------------------------------------------------



 



been required to file) such financial statements with the SEC as part of any
report required to be filed pursuant to the Exchange Act; or
          (d) The Borrower shall (i) fail to perform or observe, or shall
breach, any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed (other than those failures or breaches referred
to in subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 9.01) and
any such failure or breach shall remain unremedied for 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent at the
request of any Bank; (ii) fail to perform or observe Section 8.02(c); or
(iii) fail to perform or observe Section 8.01(g)(vii) and such failure shall
remain unremedied for 15 days after the occurrence thereof; or
          (e) The Borrower or any Material Subsidiary shall fail to pay any
amount of principal of, interest on or premium with respect to, any Debt (other
than that evidenced by this Agreement) of the Borrower or such Subsidiary when
due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $100,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist after the applicable grace period specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a scheduled
prepayment), prior to the stated maturity thereof; or
          (f) The Borrower or any Material Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
such Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or the
Borrower or any such Material Subsidiary shall take corporate action to
authorize any of the actions set forth above in this subsection (f); provided
that, in the case of any such proceeding filed or commenced against the Borrower
or any Material Subsidiary, such event shall not constitute an “Event of
Default” hereunder unless either (i) the same shall have remained undismissed or
unstayed for a period of 60 days, (ii) an order for relief shall have been
entered against the Borrower or such Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect or (iii) the Borrower or such
Material Subsidiary shall have taken corporate action consenting to, approving
or acquiescing in the commencement or maintenance of such proceeding; or
          (g) Any judgment or order for the payment of money shall be rendered
against the Borrower or any Material Subsidiary and (i) either (A) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (B) there shall be any period of 10 consecutive days, in the case of a
judgment or order rendered or entered by a court located in the United States,
its territories and Puerto Rico, or 30 consecutive days, in the case of any
other

58



--------------------------------------------------------------------------------



 



court, during which a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect, and (ii) the amount of
such judgment or order, when aggregated with the amount of all other such
judgments and orders described in this subsection (g), shall exceed $75,000,000;
or
          (h) Either (i) the Pension Benefit Guaranty Corporation shall
institute proceedings under Section 4042 of ERISA to terminate any
single-employer plan (as defined in Section 4001(b)(2) of ERISA) that provides
benefits for employees of the Borrower or any Material Subsidiary and such plan
shall have an Unfunded Liability in an amount in excess of $75,000,000 at such
time or (ii) withdrawal liability shall be assessed against the Borrower or any
Material Subsidiary in connection with any multi-employer plan (whether under
Section 4203 or Section 4205 of ERISA) and such withdrawal liability shall be an
amount in excess of $75,000,000; or
          (i) A Change of Control shall occur;
then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, (i) declare the obligation of each Bank to make Advances
and the obligation of each Issuing Bank to issue Letters of Credit hereunder to
be terminated, whereupon the same shall forthwith terminate, (ii) declare the
entire unpaid principal amount of the Advances, all interest accrued and unpaid
thereon and all other amounts payable under this Agreement (including
Reimbursement Obligations) to be forthwith due and payable, whereupon the
Advances, all such accrued interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that in the case of any Competitive Bid Advance, the unpaid principal
amount thereof, and all interest accrued and unpaid thereon, shall not be
declared to be due and payable pursuant to the foregoing clause (ii) without the
consent of the Bank to which such Competitive Bid Advance is owing and
(iii) demand delivery of, and promptly following such demand the Borrower shall
deliver and pledge to the Administrative Agent (or another Bank selected by the
Borrower) for the benefit of the Banks, cash or other collateral of a type
satisfactory to the Majority Banks and having a value, as determined by the
Administrative Agent, equal to the aggregate undrawn face amount of the Letters
of Credit then outstanding and all fees and other amounts then due. In the event
of the occurrence of an Event of Default under Section 9.01(f), (A) the
obligation of each Bank to make Advances and the obligation of each Issuing Bank
to issue Letters of Credit hereunder shall automatically be terminated and
(B) the Advances, all such interest and all such amounts (including
Reimbursement Obligations) shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
          SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant
to Section 9.01 in respect of the outstanding Letters of Credit shall be held by
the Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the
Banks and the Issuing Banks as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit.
Amounts held in such account shall be applied

59



--------------------------------------------------------------------------------



 



on the direction of the Administrative Agent to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other obligations due and
owing hereunder as the Administrative Agent shall determine. If no Event of
Default shall be continuing, amounts remaining in any cash collateral account
established pursuant to this Section 9.02 which are not to be applied to
reimburse an Issuing Bank for amounts actually paid or to be paid by such
Issuing Bank in respect of a Letter of Credit or to payment of such of the other
obligations due and owing hereunder, shall be promptly returned to the Borrower
upon the Borrower’s request therefor.
ARTICLE X
THE ADMINISTRATIVE AGENT
          SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law. The Administrative Agent
shall be permitted from time to time to designate one of its Affiliates to
perform the duties to be performed by the Administrative Agent hereunder with
respect to Advances and Borrowings denominated in Agreed Currencies other than
Dollars. The provisions of this Article X shall apply to any such Affiliate
mutatis mutandis.
          SECTION 10.02. Duties and Obligations. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, (i) the
Administrative Agent may treat the payee of any Note as the holder thereof
unless and until the Administrative Agent receives written notice of the
assignment thereof signed by such payee and the Administrative Agent receives
the written agreement of the assignee that such assignee is bound hereby as it
would have been if it had been an original Bank party hereto, in each case in
form satisfactory to the Administrative Agent, (ii) the Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, and (iii) the Administrative
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram, cable or telex) believed by it to be genuine and signed or sent
by the proper party or parties or by acting upon any representation or warranty
of the Borrower made or deemed to be made hereunder. Further, the Administrative
Agent (A) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for the accuracy or completeness of any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement, (B) shall not have any duty to ascertain or to

60



--------------------------------------------------------------------------------



 



inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower, and (C) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto.
          SECTION 10.03. Administrative Agent and Affiliates. With respect to
its Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, the Borrower, any
Subsidiary and any Person which may do business with or own securities of the
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.
          SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has
itself been, and will continue to be, solely responsible for making its own
independent appraisal of and investigations into the financial condition,
creditworthiness, condition, affairs, status and nature of the Borrower.
Accordingly, each Bank confirms to the Administrative Agent that such Bank has
not relied, and will not hereafter rely, on the Administrative Agent, or any
other Bank, (i) to check or inquire on its behalf into the adequacy, accuracy or
completeness of any information provided by the Borrower under or in connection
with this Agreement or the transactions herein contemplated (whether or not such
information has been or is hereafter distributed to such Bank by the
Administrative Agent), (ii) to assess or keep under review on its behalf the
financial condition, creditworthiness, condition, affairs, status or nature of
the Borrower or (iii) in entering into this Agreement or in making its own
credit decisions with respect to the taking or not taking of any action under
this Agreement.
          SECTION 10.05. Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower) ratably
according to the respective principal amounts of the Commitments then held by
each of them (or if the Commitments have at the time been terminated, ratably
according to the respective Dollar Amounts of their Advances then outstanding),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, the administration, modification or amendment
of this Agreement or preservation of any rights of the Administrative

61



--------------------------------------------------------------------------------



 



Agent or the Banks under, or the enforcement (whether through negotiations,
legal proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.
          SECTION 10.06. Successor Administrative Agent. The Administrative
Agent may resign at any time by giving written notice thereof to the Banks and
the Borrower. Upon any such resignation or removal of the Administrative Agent,
the Majority Banks shall have the right to appoint a successor Administrative
Agent to assume the position as Administrative Agent of the retiring
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Majority Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be either a Bank hereunder or a
commercial bank organized or licensed under the laws of the United States or of
any state thereof and having a combined capital and surplus of at least
$500,000,000. The Borrower shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld (in all
such cases the Borrower shall be entitled to take into account its past and then
existing commercial banking relationships, among other things); provided that,
if an Event of Default shall have occurred, such right of the Borrower to
approve the successor Administrative Agent shall be suspended during the
continuance of such Event of Default. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Agent, the provisions of this Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.
          SECTION 10.07. Syndication Agent, Co-Lead Arrangers and
Co-Documentation Agents. None of the Banks identified on the cover page or
signature pages of this Agreement as the “Syndication Agent” or “Co-Lead
Arrangers” or “Co-Documentation Agents” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Banks as such. Each Bank acknowledges that it has not relied,
and will not rely, on any of the Banks identified as Syndication Agent, Co-Lead
Arrangers or Co-Documentation Agents in deciding to enter into this Agreement or
in taking or refraining from taking any action hereunder or pursuant hereto.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.01. Amendments, Etc. Subject to the next three sentences,
no amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Banks, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, waiver or consent shall, unless in
writing and signed by all the Banks, do any of the following: (a) waive

62



--------------------------------------------------------------------------------



 



any of the conditions specified in Article VI, (b) change the Commitments of the
Banks or subject the Banks to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any facility fees or other amount
payable hereunder, (d) change any date fixed for any payment in respect of
principal of, or interest on, the Advances or any facility fees or other amount
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Banks, which
shall be required for the Banks or any of them to take any action hereunder, or
amend the definition herein of “Majority Banks,” or (f) amend this
Section 11.01; provided, no such amendment, waiver or consent shall, without the
consent of each Issuing Bank, amend, modify or waive any provision of Article IV
or alter any rights or obligations with respect to any Letter of Credit. No
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required hereinabove to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement. Notwithstanding the foregoing, the actions contemplated by
Section 2.05 shall not be subject to the consent of the Banks, except as
otherwise expressly provided in such Section.
          SECTION 11.02. Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including by telex, telegram or telecopier) and mailed or sent or delivered, if
to the Borrower, at the address set forth for the Borrower on the signature
pages hereof; if from the Borrower to the Administrative Agent or any Bank, to
the Administrative Agent at the address set forth for the Administrative Agent
on the signature pages hereof; if from the Administrative Agent to any Bank, at
the address of such Bank’s Domestic Lending Office or, in the case of a notice
or communication relating to information delivered under Section 8.01(g), by
posting on an Internet website established by the Administrative Agent with
Intralinks, Inc. or other similarly available electronic media; or, in any case,
at such other address as shall be designated by such party in a written notice
to the other parties hereto (except in the case of the Borrower, as to which a
change of address may be made by notice to the Administrative Agent on behalf of
the Banks and except in the case of any Bank, as to which a change of address
may be made by notice to the Administrative Agent). Subject to the next
sentence, all such notices and communications shall be effective, in the case of
written notice, when deposited in the mails, air mail, postage prepaid, and, in
the case of notice by telex, telecopy, telegram or cable, when sent addressed as
set forth above. All notices and communications pursuant to Articles II, III, IX
and X shall not be effective until they are received by the addressee. The
Administrative Agent agrees to deliver promptly to each Bank copies of each
report, document, certificate, notice and request, or summaries thereof, which
the Borrower is required to, and does in fact, deliver to the Administrative
Agent in accordance with the terms of this Agreement, including, without
limitation, copies of any reports to be delivered by the Borrower pursuant to
Section 8.01(g).
          SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part
of the Administrative Agent or any Bank to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver hereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

63



--------------------------------------------------------------------------------



 



          SECTION 11.04. Costs and Expenses; Indemnification. (a) The Borrower
agrees to pay on demand all reasonable out-of-pocket costs and expenses incurred
by the Administrative Agent, the Syndication Agent and the Co-Lead Arrangers in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, if any, and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of one firm of attorneys retained as
counsel for the Administrative Agent, the Syndication Agent and the Co-Lead
Arrangers with respect to advising the Administrative Agent, the Syndication
Agent and the Co-Lead Arrangers as to their rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all direct
out-of-pocket losses, and reasonable out-of-pocket costs and expenses, if any
(including reasonable fees and out-of-pocket expenses of outside counsel), of
the Administrative Agent, any Issuing Bank and any Bank in connection with the
enforcement (whether by legal proceedings, negotiation or otherwise) of this
Agreement, the Notes, if any, and the other documents delivered hereunder.
          (b) If, due to payments made by the Borrower due to acceleration of
the maturity of the Advances pursuant to Section 9.01 or due to any other
reason, any Bank receives payments of principal of any Fixed Rate Advance, or
any Fixed Rate Advance is Converted to a non-Fixed Rate Advance, in each case
other than on the last day of the Interest Period for such Advance, the Borrower
shall, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional direct
out-of-pocket losses, costs or expenses which it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any such
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Bank to fund or maintain such Advance.
          (c) Subject to the next sentence, the Borrower agrees to indemnify and
hold harmless the Administrative Agent, each Issuing Bank and each Bank and each
of their respective directors, officers and employees from and against any and
all claims, damages, liabilities and out-of-pocket expenses (including, without
limitation, reasonable fees and out-of-pocket expenses of outside counsel) which
may be incurred by or asserted against the Administrative Agent, such Issuing
Bank or such Bank or any such director, officer or employee in connection with
or arising out of any investigation, litigation, or proceeding (i) related to
any transaction or proposed transaction (whether or not consummated) in which
any proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by the Borrower, whether or not the Administrative Agent, such
Issuing Bank or such Bank or any such director, officer or employee is a party
to such transactions or (ii) related to the Borrower’s entering into this
Agreement, or to any actions or omissions of the Borrower, any of its
Subsidiaries or Affiliates or any of its or their respective officers, directors
or employees in connection therewith, and in each case regardless of whether the
indemnified Person is party thereto. The Borrower shall not be required to
indemnify any such indemnified Person from or against any portion of such
claims, damages, liabilities or expenses (a) arising out of the gross negligence
or willful misconduct of such indemnified Person as determined in a final
judgment by a court of competent jurisdiction or (b) that result from the
violation by the Administrative Agent, such Issuing Bank or such Bank of any law
or judicial order.

64



--------------------------------------------------------------------------------



 



          SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during
the continuance of any Event of Default and (ii) the making of the request or
the granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Bank may have.
          SECTION 11.06. Binding Effect; Assignment. (a) This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each Bank
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Banks.
          (b) Any Bank may assign, participate or otherwise transfer all or any
part of, or interest in, such Bank’s rights and obligations hereunder and under
the Notes issued to it hereunder to one or more banks or other entities;
provided that (i) in the case of any assignment, participation or other transfer
to a Person that is not a Bank, an Affiliate of a Bank or an Approved Fund, the
Borrower (except during the continuance of an Event of Default), the Issuing
Bank and the Administrative Agent, in each case whose consent shall not be
unreasonably withheld or delayed, shall have expressly agreed in writing, and
(ii) in the case of any assignment, the amount of the Commitment being assigned
pursuant to such assignment shall in no event be less than $5,000,000 (or a
lesser amount approved by the Administrative Agent). Upon the effectiveness of
any such assignment (but not in the event of any such participation or other
transfer) such assignee shall be a Bank hereunder and shall have all the rights
and benefits thereof. However, (i) unless and until the conditions for the
Administrative Agent’s treating such assignee as holder pursuant to clause
(c) below shall have been satisfied, such assignee shall not be entitled to
exercise the rights of a Bank under this Agreement and the Administrative Agent
shall not be obligated to make payment of any amount to which such assignee may
become entitled hereunder other than to the Bank which assigned its rights to
such assignee and (ii) such assignee shall not be included for purposes of
determining the number of Banks whose consent shall be required to take any
action or refrain from taking any action hereunder or be entitled to exercise
any voting rights hereunder unless (A) such assignee shall have acquired the
respective assignor’s entire interest under this Agreement and in the Notes made
to such assignor or (B) if such assignee shall have acquired less than the
respective assignor’s entire interest herein and under such Notes, the Borrower
shall have expressly agreed to such inclusion of such assignee and such exercise
by such assignee. Nothing contained herein

65



--------------------------------------------------------------------------------



 




shall impair the ability of any Bank, in its discretion, to agree, solely as
between itself and its assignees, participants and other transferees, upon the
manner in which such Bank shall exercise its rights under this Agreement and the
Notes made to such Bank. The assignee, if it shall not already be a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
          (c) In order to effect any assignment permitted hereunder by a Bank of
all or any portion of its Commitment hereunder, the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an agreement
substantially in the form of Exhibit 11.06 hereto (an “Assignment and
Acceptance”), together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 payable by the assignor or assignee.
Upon such execution, delivery, acceptance and recording and delivery to the
Administrative Agent of such assignee’s Administrative Questionnaire, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 5.13, 5.15 and 11.04 for any events or circumstances
occurring or existing before the effective date of assignment).
          (d) By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 7.01(f)
(and any later statements delivered pursuant to Section 8.01(g)(ii)) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the Administrative
Agent, such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and

66



--------------------------------------------------------------------------------



 




authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.
          (e) The Administrative Agent shall maintain at its address referred to
in Section 11.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Advances owing to,
each Bank from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.
          (f) Notwithstanding anything contained herein to the contrary, each
Bank may pledge its right, title and interest under this Agreement and any Note
made to it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.
          SECTION 11.07. Confidentiality. The Administrative Agent, each Bank
and each Issuing Bank agree to hold any confidential information which it may
receive from the Borrower pursuant to this Agreement (including, without
limitation, any such information obtained or gathered in connection with any
inspection of the type contemplated in Section 8.01(f)) in confidence, except
for disclosure (i) to its Affiliates, legal counsel, accountants, and other
professional advisors, and then solely on a need-to-know basis, (ii) in response
to any request or order therefor issued by any Governmental Authority, (iii) as
required by law, regulation, or judicial process, (iv) within any legal
proceeding to enforce any of its rights or remedies hereunder; provided that an
Event of Default shall have occurred hereunder and the requisite Banks shall
have elected under Section 9.01 to enforce such rights or remedies against the
Borrower, (v) to any permitted assignee under Section 11.06, and (vi) of
information which has already become publicly available at the time of such
disclosure. In the case of disclosure pursuant to clause (ii) or (iii) above,
the disclosing party agrees, to the extent permitted by applicable law,
regulation or judicial process, to promptly notify Borrower prior to such
disclosure and to request confidential treatment if Borrower so requests.
          EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

67



--------------------------------------------------------------------------------



 



          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH BANK REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
          SECTION 11.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the internal laws (as
distinguished from the conflicts of laws rules) of the State of New York.
          SECTION 11.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.
          SECTION 11.10. Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
          SECTION 11.11. Entire Agreement. This Agreement, taken together with
all of the other documents, instruments and certificates contemplated herein to
be delivered by the Borrower, including without limitation the fee letters dated
as of November 14, 2006 among the Borrower, JPMorgan Chase and J.P. Morgan
Securities Inc. and among the Borrower, Bank of America, N.A. and Banc of
America Securities LLC, embodies the entire agreement and supersedes all prior
agreements, written and oral, relating to the subject matter hereof as among the
Borrower, the Banks parties hereto and the Administrative Agent.
          SECTION 11.12. Market Disruption. Notwithstanding the satisfaction of
all conditions referred to in Article II and Article VI with respect to any
Advance denominated in an Agreed Currency other than in Dollars, if there shall
occur on or prior to the date of such Advance any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, after the exercise of the Administrative
Agent’s best efforts, would in the reasonable opinion of the Administrative
Agent or the Majority Banks make it materially disadvantageous for such Advance
to be denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, and such Advance shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related

68



--------------------------------------------------------------------------------



 




Notice of Borrowing or Notice of Interest Rate Election, as the case may be, as
Base Rate Advances, unless the Borrower notifies the Administrative Agent at
least one Domestic Business Day before such date that it elects not to borrow on
such date.
          SECTION 11.13. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York office on the Domestic Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Borrower in respect of any sum due to any Bank or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Domestic
Business Day following receipt by such Bank or the Administrative Agent (as the
case may be) of any sum adjudged to be so due in such other currency such Bank
or the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Bank or the Administrative Agent, as the case may be,
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Bank or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Bank or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Banks as a result of allocations of such excess as a disproportionate payment to
such Bank under Section 5.17, such Bank or the Administrative Agent, as the case
may be, agrees to remit such excess to the Borrower.
          SECTION 11.14. USA PATRIOT ACT. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.
[Signature Pages Follow]

69



--------------------------------------------------------------------------------



 



          The duly authorized parties hereto have caused this Agreement to be
executed by their respective officers or agents, as of the date of this
Agreement.

                  BAXTER INTERNATIONAL INC.    
 
           
 
  By:        
 
           
 
  Name:   Robert M. Davis    
 
  Title:   Corporate Vice President, Chief Financial    
 
      Officer and Treasurer    

     
 
  Address for Notice Purposes:
 
  One Baxter Parkway
 
  Deerfield, Illinois 60015
 
  Attention: Assistant Treasurer
 
  Telephone:
 
  Telecopy:

Signature Page to Baxter
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as a Bank    
 
           
 
  By:        
 
           
 
  Title:        
 
           

     
 
  Address for Notice Purposes:
 
   
 
  Mail Suite IL1-0173
131 S. Dearborn
Chicago, Illinois 60603
Attention: William Oleferchik
Telephone: (312) 325-3093
Telecopy: (312) 325-3077
 
   
 
  Regarding Syndicated Borrowing
Facility and/or Competitive
Bid Borrowing Facility:
 
   
 
  Attention: Nanette Wilson
Telephone: (312) 385-7084
Telecopy: (312) 385-7096
 
   
 
  Regarding Syndicated Borrowings in foreign
currencies:
 
   
 
  J.P. Morgan Europe Limited
9th Floor
125 London Wall
London
EC2Y 5AJ
 
   
 
  Attention: The Manager, Loans Agency Section
Telephone: +44 20 7777 2940
Telecopy: +44 20 7777 2360 or 2085

Signature Page to Baxter
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Syndication Agent and as a Bank    
 
           
 
  By:        
 
           
 
  Title:        
 
           

                  Address for Notice Purposes:    
 
                [To be provided.]    
 
           
 
  Attention:        
 
           
 
  Telephone:        
 
           
 
  Telecopy:        
 
           

                  Regarding Syndicated Borrowing
Facility and/or Competitive
Bid Borrowing Facility    
 
           
 
  Attention:        
 
           
 
  Telephone:        
 
           
 
  Telecopy:        
 
           

Signature Page to Baxter
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 2.02 to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF
NOTICE OF SYNDICATED BORROWING
JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the
  Banks parties to the Credit
  Agreement referred to below
131 S. Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Dear Ms. Wilson:
          The undersigned, Baxter International Inc., refers to the Five-Year
Credit Agreement, dated as of December 20, 2006 (the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Syndicated Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Syndicated Borrowing (the “Proposed
Syndicated Borrowing”) as required by Section 2.02 of the Credit Agreement:
          (i) The Business Day of the Proposed Syndicated Borrowing is
                    , 20___.
          (ii) The Type of Syndicated Advances comprising the Proposed
Syndicated Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances]
[EURIBOR Rate Advances].
          (iii) The aggregate amount of the Proposed Syndicated Borrowing is [$]
[Approximate Dollar Amount of]                     .
          (iv) The Interest Period for each Syndicated Advance made as part of
the Proposed Syndicated Borrowing is [___ months] [___ days].
          (v) The Agreed Currency for each Syndicated Advance made as part of
the Proposed Syndicated Borrowing is [                                        
].
          (vi) The proceeds of the Proposed Syndicated Borrowing [will not be
used, directly or indirectly, to purchase or carry Margin Stock] [will be used
to purchase or carry Margin Stock. A duly completed Form FR U-l (OMB
No. 7100-0115), executed by a duly
Exhibit 2.02
Page 1

 



--------------------------------------------------------------------------------



 



authorized officer of the undersigned, accompanies this Notice of Syndicated
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Syndicated Borrowing].

                  Very truly yours,    
 
                BAXTER INTERNATIONAL INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Exhibit 2.02
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 2.03 to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF
NOTICE OF INTEREST RATE ELECTION
JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the
  Banks parties to the Credit
  Agreement referred to below
131 S. Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Dear Ms. Wilson:
          The undersigned, Baxter International Inc., refers to the Five-Year
Credit Agreement, dated as of December 20, 2006 (the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement of an interest rate election, and in that
connection sets forth below the information relating to the affected Syndicated
Borrowing (the “Affected Syndicated Borrowing”) as required by Section 2.03 of
the Credit Agreement:
          (i) The Affected Syndicated Borrowing is the following:

  (a)   Type:        
                                                                        
                          (b)   Last Day of Present Interest Period:
                                             (c)   Agreed Currency:        
                                                                              
(d)   Aggregate Amount: [$] [Approximate Dollar Amount of]
                                                                    
                                

          (ii) The portion of such Affected Syndicated Borrowing to be Converted
is: [$] [[Approximate Dollar Amount of]  
                                                                            
   .
          (iii) Business Day of the Conversion in respect of the Affected
Syndicated Borrowing is                                         , 20___.
          (iv) Upon giving effect to the Conversion,
Exhibit 2.03
Page 1

 



--------------------------------------------------------------------------------



 



          (a) the portion of the Affected Syndicated Borrowing that is Converted
shall be comprised of [Base Rate Advances] [Eurocurrency Rate Advances] [EURIBOR
Rate Advances], each having an Interest Period of
                                         [and being in the Agreed Currency of
                                         ]; and
          (b) the portion of the balance of the Affected Syndicated Borrowing
shall continue to have the Type, the Agreed Currency and Interest Period
specified in clause (i) above.

                  Very truly yours,    
 
                BAXTER INTERNATIONAL INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Exhibit 2.03
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 3.02 to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF COMPETITIVE BID QUOTE REQUEST
JPMorgan Chase Bank, N.A.,
  as Administrative Agent for
  the Banks parties to the Credit
  Agreement referred to below
131 S. Dearborn
Chicago, Illinois 60603
Attention: Specialized Products Support Unit
Ladies and Gentlemen:
          The undersigned, Baxter International Inc., refers to the Five-Year
Credit Agreement, dated as of December 20, 2006 (the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby gives you notice pursuant to Section 3.02 of
the Credit Agreement that the undersigned requests Competitive Bid Quotes for
the following proposed Competitive Bid Borrowing(s) (the “Proposed Borrowings”):
          (i) The Business Day of the Proposed Borrowings is
                    , 20___.
          (ii) The Type of Advances with respect to which Competitive Bid Quotes
are hereby requested are:

                          Aggregate Principal   Type of     Interest Period    
Agreed   Amount of Borrowing   Advances     for Advances     Currency  
[$][Approximate Dollar Amount]
                       

          (iii) Where the Type of Advance is specified to be a Eurocurrency Bid
Rate Advance, each quoting Bank is requested to quote a Competitive Bid Margin
in relation to the Eurocurrency Rate to be determined for the applicable
Interest Period. Where the Type of Advance is specified to be a EURIBOR Bid Rate
Advance, each quoting Bank is requested to quote a Competitive Bid Margin in
relation to the EURIBOR to be determined for the applicable Interest Period.
Where the Type of Advance is specified to be an Absolute Rate Advance, each
quoting Bank is requested to quote an Absolute Rate.
          (iv) The Administrative Agent is hereby requested to advise [all of
the Banks] [the Banks specified below] of the request for Competitive Bid Quotes
set forth herein.
Exhibit 3.02
Page 1

 



--------------------------------------------------------------------------------



 



          (v) The proceeds of the Proposed Borrowing [will not be used, directly
or indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A pro forma draft of the Form FR U-1 (OMB No. 7100-0015)
which will be executed and delivered by a duly authorized officer of the
undersigned in the event that the undersigned issues a Notice of Competitive Bid
Borrowing in connection with this Competitive Bid Quote Request accompanies this
Competitive Bid Quote Request and sets forth thereon the relevant information
with respect to the use of the proceeds of the Proposed Borrowing].

                  BAXTER INTERNATIONAL INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Exhibit 3.02
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 3.04 to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF COMPETITIVE BID QUOTE
JPMorgan Chase Bank, N.A.,
  as Administrative Agent for
  the Banks parties to the Credit
  Agreement referred to below
131 S. Dearborn
Chicago, Illinois 60603
Attention: Specialized Products Support Unit
Ladies and Gentlemen:
          The undersigned refers to the Five-Year Credit Agreement, dated as of
December 20, 2006 (the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Baxter International Inc., the Banks parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, and hereby
notifies you of, and requests that you forward to Baxter International Inc, on
our behalf, pursuant to Section 3.04 of the Credit Agreement, the following
Competitive Bid Quotes on the following terms:
          (i) Quoting Bank:                                               
                                   .
          (ii) Person to contact at the Quoting Bank:
Name:                                                            
Telephone:                                                            
Telecopy:                                                            
Telex:                                                            
          (iii) Proposed Borrowing Date:                     .
          (iv) We hereby offer to make Competitive Bid Advances in the following
principal amounts, for the following Interest Periods and at the following
rates:

                                  Principal   Interest     [Basis for Advance/  
  [Absolute     Agreed   Amount   Period     Competitive Bid Margin*]     Rate]
    Currency  
[$] [Approximate Dollar Amount]
                       

 

*   Specify whether the Competitive Bid Margin is to be added to or subtracted
from either the applicable Eurocurrency Rate or applicable EURIBOR for such
Interest Period.

Exhibit 3.04
Page 1

 



--------------------------------------------------------------------------------



 



provided that the aggregate principal amount with respect to which the Borrower
may accept offers in connection with this Competitive Bid Quote shall not exceed
$                    .
          We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Advance(s) for which any
such offer is accepted, in whole or in part.

                                  [NAME OF BANK]    
 
                   
Dated:
          By:        
 
 
 
         
 
Authorized Officer    

Exhibit 3.04
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 3.06 to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF NOTICE OF COMPETITIVE BID BORROWING
JPMorgan Chase Bank, N.A.,
  as Administrative Agent for
  the Banks parties to the Credit
  Agreement referred to below
131 S. Dearborn
Chicago, Illinois 60603
Attention: Specialized Products Support Unit
Ladies and Gentlemen:
          The undersigned, Baxter International Inc., refers to the Five-Year
Credit Agreement, dated as of December 20, 2006 (the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Baxter
International Inc., the Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 3.06 of the Credit Agreement that the undersigned requests a Competitive
Bid Borrowing under the Credit Agreement and in that connection sets forth below
the information relating to such Competitive Bid Borrowing (the “Proposed
Borrowing”) as required by Section 3.06 of the Credit Agreement:
          (i) The Business Day of the Proposed Borrowing is
                                        , 20___.
          (ii) The aggregate principal amount of Competitive Bid Advances, the
Types thereof and the Interest Periods therefor that have been offered to the
undersigned by Banks submitting Competitive Bid Quotes and that by this notice
are hereby accepted, subject to the terms and conditions of the Credit
Agreement, are set forth below:

                          Aggregate Principal   Type of     Interest     Agreed
  Amount of Borrowing   Advance     Period     Currency  
[$][Approximate Dollar Amount]
                       

          (iii) The undersigned acknowledges and agrees that, by this notice, it
irrevocably accepts the offers made by the Banks which shall have submitted
Competitive Bid Quotes to the extent that the principal amount offered by each
such Bank, together with the principal amount offered by all other such Banks in
connection therewith, does not exceed the respective amounts set forth above. As
among such Banks, the offers made are accepted in the ascending order of
Competitive Bid Margin or Absolute Rate, as the case may be.
Exhibit 3.06
Page 1

 



--------------------------------------------------------------------------------



 



          (iv) The proceeds of the Proposed Borrowing [will not be used,
directly or indirectly, to purchase or carry Margin Stock] [will be used to
purchase or carry Margin Stock. A duly completed Form FR U-1 (OMB
No. 7100-0115), executed by a duly authorized officer of the undersigned,
accompanies this Notice of Competitive Bid Borrowing and sets forth thereon the
relevant information with respect to the use of the proceeds of the Proposed
Borrowing].

                  BAXTER INTERNATIONAL INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Exhibit 3.06
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit 5.15(d) to
Five-Year Credit Agreement
dated as of December 20, 2006
FORM OF SECTION 5.15(d)(ii) CERTIFICATE
     Reference is made to that certain Five-Year Credit Agreement dated as of
December 20, 2006 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Baxter
International Inc., the Banks thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein that are not defined herein
shall have the meanings ascribed to them in the Credit Agreement. [Name of
applicable Bank] (the “Bank”) is providing this certificate pursuant to
subsection 5.15(d)(ii) of the Credit Agreement. The Bank hereby represents and
warrants that:
          1. The Bank is the sole record and beneficial owner of the Advance(s)
in respect of which it is providing this certificate.
          2. The Bank is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).
          3. The Bank is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).
          4. The Bank shall promptly notify the Borrower and the Administrative
Agent if any of the representations and warranties made herein are no longer
true and correct.
     IN WITNESS WHEREOF, the undersigned has duly executed this certificate as
of the                      day of                     , 20___.

                      [Name of applicable Bank]    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

Exhibit 5.15(d)(ii)
Page 1

 



--------------------------------------------------------------------------------



 



     
 
  Exhibit 6.01(d) to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

FORM OF
OPINION OF COUNSEL FOR THE BORROWER
[Date]
To each of the Banks parties
  to the Credit Agreement
   described below, and to
   JPMorgan Chase Bank, N.A.,
   as Administrative Agent
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 6.01(d) of the
Five-Year Credit Agreement dated as of December 20, 2006 (the “Credit
Agreement”) among Baxter International Inc. (the “Borrower”), the Banks parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein as therein defined.
          I am Associate General Counsel of the Borrower. I have acted as
counsel for the Borrower in connection with the preparation, execution and
delivery of the Credit Agreement.
          In that connection I have examined:
          (1) The Credit Agreement.
          (2) The Amended and Restated Certificate of Incorporation of the
Borrower as in effect on the date hereof (the “Charter”).
          (3) The Bylaws of the Borrower, as amended and in effect on the date
hereof (the “Bylaws”).
          (4) Certificates of the Secretaries of State of Delaware, dated
                    ,      , and Illinois, dated                     ,
          , each attesting to the continued corporate existence and good
standing of the Borrower in such State.
          (5) All of the other documents furnished by the Borrower pursuant to
Section 6.01 of the Credit Agreement.
          I, or attorneys under my supervision (with whom I have consulted),
have also examined the originals, or copies certified to my satisfaction, of the
Borrower’s material agreements as identified on the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2005 and any subsequent filings
on Form 10-Q or Form 8-K with the
Exhibit 6.01(d)(ii)
Page 1





--------------------------------------------------------------------------------



 



Securities and Exchange Commission (collectively, the “Material Agreements”). In
addition, I, or attorneys under my supervision (with whom I have consulted),
have examined the originals, or copies certified to my satisfaction, of such
other corporate records of the Borrower, certificates of public officials and of
other officers of the Borrower, and agreements, instruments and documents, as I
have deemed necessary as a basis for the opinions hereinafter expressed. As to
questions of fact material to such opinions, I have, when relevant facts were
not independently established by me, relied upon certificates of other officers
of the Borrower or of public officials. I have assumed the due execution and
delivery, pursuant to due authorization, of the Credit Agreement by the Banks
and the Administrative Agent. Based upon the foregoing, I am of the opinion
that:
          1. The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
the failure so to qualify would have a material adverse effect on the business,
properties, assets, operations or condition (financial or otherwise) of the
Borrower.
          2. The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(i) the Charter or the Bylaws or (ii) any law, rule or regulation applicable to
the Borrower or (iii) any contractual or legal restriction binding on or
affecting the Borrower contained in any Material Agreement. The Credit Agreement
and the Notes have been duly executed and delivered on behalf of the Borrower.
          3. No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of the Credit Agreement
and the Notes.
          4. The Credit Agreement and the Notes are legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms.
          5. Except as disclosed in filings with the Securities and Exchange
Commission, there is no pending or, to my knowledge, threatened action or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which is likely to have a materially adverse
effect upon the financial condition or operations of the Borrower or any of its
Subsidiaries or which purports to affect the legality, validity or
enforceability of the Credit Agreement or the Notes.
          6. The Borrower is not an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.
          The opinions set forth above are subject to the following
qualifications:
          (a) My opinion in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.
Exhibit 6.01(d)
Page 2





--------------------------------------------------------------------------------



 



          (b) The opinions expressed herein are limited to the laws of the State
of Illinois and the United States of America, except for the General Corporation
Law of the State of Delaware with respect to the opinions given in paragraphs 1
and 2. For purposes of the opinion given in paragraph 4 it is assumed, with your
permission, that the governing law is in all relevant respects identical to the
laws of the State of Illinois.
          (c) My opinion in paragraph 4 above is subject to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          (d) I express no opinion as to (i) Sections 5.17 and 11.05 of the
Credit Agreement insofar as they provide that any Bank purchasing a
participation from another Bank pursuant thereto may exercise set-off or similar
rights with respect to such participation or that any Affiliate of a Bank may
exercise set-off or similar rights with respect to such Bank’s claims under the
Credit Agreement or the Notes, (ii) Section 5.15(c) or 11.04(c) insofar as those
Sections may be construed as requiring that the Borrower indemnify any Bank or
the Administrative Agent with respect to any claim, damage, liability or expense
incurred as a result of any violation of law by such Bank or the Administrative
Agent, and (iii) the effect of the law of any jurisdiction other than the State
of Illinois wherein any Bank may be located or wherein enforcement of the Credit
Agreement or the Notes may be sought which limits the rates of interest legally
chargeable or collectible.
          This opinion is limited to the matters expressly set forth herein, and
no opinion is implied or may be inferred beyond the matters expressly set forth
herein. The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other person, nor
any copies published, communicated or otherwise made available in whole or in
part to any other person or entity without our specific prior written consent,
except that you may furnish copies thereof (i) to any of your permitted
successors and assigns in respect of the Credit Agreement, (ii) to your
independent auditors and attorneys, (iii) upon the request of any state or
federal authority or official having regulatory jurisdiction over you, and
(iv) pursuant to order or legal process of any court or governmental agency.
Very truly yours,
Exhibit 6.01(d)
Page 3





--------------------------------------------------------------------------------



 



     
 
  Exhibit 8.01(g)(ii) to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

FORM OF
CERTIFICATE OF INDEPENDENT ACCOUNTANTS
[Date]
Baxter International Inc.
One Baxter Parkway
Deerfield, Illinois 60015
Ladies and Gentlemen:
We have examined the consolidated balance sheet of Baxter International Inc. and
subsidiaries as of December 31, 20___, and the related consolidated statements
of income, cash flows, shareholders’ equity and comprehensive income for the
year then ended, and have issued our report thereon dated                     ,
20___. Our examination was made in accordance with generally accepted auditing
standards and, accordingly, included such tests of the accounting records and
such other auditing procedures as we considered necessary in the circumstances.
In connection with our examination, nothing came to our attention that caused us
to believe that Baxter International Inc. is not in compliance with the covenant
of Section 8.02(b) of the Five-Year Credit Agreement dated as of December 20,
2006 among Baxter International Inc., the Banks parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. However, it should be noted that our
examination was not directed primarily toward obtaining knowledge of such
noncompliance.
Very truly yours,
[PricewaterhouseCoopers LLP]
Exhibit 8.01(g)(ii)
Page 1





--------------------------------------------------------------------------------



 



     
 
  Exhibit 11.06 to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

FORM OF
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Bank) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
     
[and is an Affiliate/Approved Fund of [identify Bank]1]
   
 
           
3.
  Borrower:   Baxter International Inc.    

 

1   Select as applicable.





--------------------------------------------------------------------------------



 



4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement   5.   Credit Agreement: Five-Year Credit
Agreement dated as of December 20, 2006 among Baxter International Inc., the
Banks party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Credit Agreement”)   6.   Assigned Interest:

                              Aggregate Amount of   Amount of   Percentage of  
  Commitment/Advances   Commitment/Advances   Commitment/Advances     for all
Banks   Assigned   Assigned2
 
  $       $         %
 
  $       $         %
 
  $       $         %

Effective Date:                           , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]

            By:         Title:           

ASSIGNEE
[NAME OF ASSIGNEE]
 

2   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Banks thereunder.

2



--------------------------------------------------------------------------------



 



                  By:         Title:             

[Consented to and Accepted:]3
JPMORGAN CHASE BANK, N.A., as
Administrative Agent

         
By
       
Title:
 
 
   

[Consented to:]4
BAXTER INTERNATIONAL INC., as Borrower

         
By
       
Title:
 
 
   

[Consented to:]5
JPMORGAN CHASE BANK, N.A., as
Issuing Bank

         
By
       
Title:
 
 
   

 

3   If required by the terms of the Credit Agreement.   4   If required by the
terms of the Credit Agreement and so long as no Event of Default has occurred
and is continuing.   5   If required by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other document or instrument delivered in
connection therewith, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other document
or instrument delivered in connection therewith or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
any other document or instrument delivered in connection therewith or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Credit
Agreement or any other document or instrument delivered in connection therewith.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Bank, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 7.01(f) thereof and any later
financial statements delivered pursuant to Section 8.01(g)(ii) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a non-U.S. Bank,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Bank.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but
Exhibit 11.06
Page 1





--------------------------------------------------------------------------------



 



excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit 11.06
Page 2





--------------------------------------------------------------------------------



 



     
 
  Schedule 1.01 to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

COMMITMENTS

              Amount of Bank   Commitment
JPMorgan Chase Bank, N.A.
  $ 172,500,000  
Bank of America, N.A.
    172,500,000  
Deutsche Bank AG New York Branch
    130,000,000  
William Street Commitment Corporation
    130,000,000  
UBS Loan Finance LLC
    130,000,000  
Citibank, N.A.
    130,000,000  
ABN AMRO Bank N.V.
    110,000,000  
Credit Suisse, Cayman Islands Branch
    110,000,000  
HSBC Bank USA, National Association
    110,000,000  
The Bank of Tokyo – Mitsubishi UFJ, Ltd., Chicago Branch
    55,000,000  
Barclays Bank Plc
    55,000,000  
Mizuho Corporate Bank, Ltd.
    55,000,000  
Bank of China, New York Branch
    40,000,000  
Toronto Dominion (Texas) LLC
    40,000,000  
The Bank of New York
    40,000,000  
State Street Bank and Trust Company
    20,000,000  
 
       
Total
  $ 1,500,000,000  

Schedule 1.01
Page 1





--------------------------------------------------------------------------------



 



     
 
  Schedule 1.02 to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

LENDING OFFICE ADDRESSES
          Unless otherwise specified, the office set forth below opposite the
name of any Bank is such Bank’s “Domestic Lending Office”, “Eurocurrency Lending
Office,” “EURIBOR Lending Office” and “Competitive Bid Lending Office”:

                 
Bank   Domestic
Lending Office   Eurocurrency
Lending Office   EURIBOR
Lending Office   Competitive Bid
Lending Office                  

[on file with the Administrative Agent]
Schedule 1.02
Page 1





--------------------------------------------------------------------------------



 



     
 
  Schedule 1.03 to
 
  Five-Year Credit Agreement
 
  dated as of December 20, 2006

EXISTING LETTERS OF CREDIT

                          Letter of Credit             Issuing Bank   Number  
Beneficiary   Expiration Date   Current Amount

Schedule 1.03
Page 1

